TABLE OF CONTENTS

Exhibit 10.1

 

LOGO [g540093g0221085630541.jpg]

February 20, 2018

Gerrard Schmid

161 Gordon Road

Toronto, Ontario

M2P 1E7

Canada

 

RE: EMPLOYMENT OFFER LETTER

Dear Gerrard:

On behalf of Diebold Nixdorf, Inc. (the “Company”) and Diebold Nixdorf Canada,
Limited (“Diebold Canada”), I am pleased to offer you (“you” or the “Executive”)
the position of President and Chief Executive Officer of the Company. The
following sets forth the terms and conditions regarding your employment,
effective as of the Start Date indicated below. This offer letter, along with
the terms of the documents and agreements referred to herein, as modified by
this offer letter, and which are incorporated by reference as material terms of
this offer letter, supersedes and replaces any previous offers or term summaries
or agreements between us. This offer letter, if accepted by you, will be
conditioned and effective upon approval of the Company’s Board of Directors (the
“Board”) and shall be a legally binding agreement between you and the Company.

Start Date: Your employment shall begin on February 21, 2018 (the “Start Date”).

Position and Duties: You agree to serve as the President and Chief Executive
Officer of the Company, reporting directly to the Board. This is a full-time
position, and you shall devote your best efforts, skills and abilities to the
proper performance of the duties and responsibilities customarily associated
with the position, including the general management of the affairs of the
Company, and other duties or responsibilities otherwise reasonably assigned to
you from time-to-time by the Board. You shall serve as an officer or director of
the Company’s affiliates upon request and without further compensation, unless
otherwise required by applicable law. In the event that you cease to be employed
by the Company or applicable affiliate for any reason, you shall immediately
tender your resignation from all officer, director and other positions you hold
with the Company or any of its affiliates, effective as of the date your
employment terminates. Subject to the Company’s conflict of interest and
compliance policies, you may serve on other boards of directors and/or engage in
charitable activities or community affairs provided such activities do not
interfere with the effective performance of your duties to the Company. In
addition, such board of director service shall be within the limits prescribed
by the proxy advisory firms (such as Glass Lewis and ISS) for U.S. public
company CEOs.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Board Membership: As soon as practical following your Start Date, the Company’s
Board will appoint you as a non-independent director of the Board. While in your
position and during your employment, the Board will nominate you to serve as a
director at each of Diebold Nixdorf’s annual meetings, subject to election by
the Company’s shareholders. As an employee director, your service on the Board
is without additional compensation.

Term: You will be employed on an indefinite basis, subject to termination by
either party at any time and for any reason. Except as otherwise required by
this offer letter or by law, the Company’s obligations under this offer letter
automatically terminate upon the termination of your employment with the Company
or its affiliate, and you will have no obligation or duty to further serve the
Company in any capacity nor will you be entitled to any further compensation or
benefit beyond payment of Base Salary through date of termination and any
accrued but unused vacation, unreimbursed business expenses and vested benefits.
All separation and termination compensation and benefits will be governed by
this offer letter.

Location & Travel: Your primary work location will be at Company headquarters in
North Canton, Ohio. You understand that significant travel may be required to
meet the duties and responsibilities of this position. The Company agrees that
you will not be required to relocate to North Canton, Ohio. Your reasonable
travel and related expenses shall be reimbursed in accordance with Company
policy.

Compensation and Benefits: In exchange for the full-time services rendered by
you for the Company and its affiliates, the Company will provide you with 2018
total target annual direct compensation of $7,030,000, comprised of Base Salary,
an annual incentive award and long-term incentive grants as described below.
During your employment, you will be eligible to participate in our annual
incentive award and long-term incentive compensation programs on terms
commensurate with your position and duties, as determined by the Board in its
sole discretion. Program design, including performance measure, individual
performance goals, and weighting is at the sole discretion of the Board,
provided such annual performance goals shall be determined after consultation
with you.

Base Salary: Your annualized base salary shall be set at $950,000 (all currency
in USD) (“Base Salary”), payable in accordance with the regular payroll
practices of the Company. The Base Salary shall be reviewed annually for upward
(but not downward) adjustment, as determined in the discretion of the Board.

Annual Incentive Award: Your initial target bonus shall be 140% of annual Base
Salary; a threshold bonus of 60% of Base Salary; and a maximum bonus of 280% of
Base Salary, all pro-rated for the first year of employment. Bonus payouts are
awarded at the discretion of the Board based on the Board’s determination, in
good faith and consistent with its fiduciary

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duties, that annual targets were achieved. The annual targets will be
established in writing by the Board after consultation with you and within the
first ninety (90) days of the applicable bonus period. Your annual bonus will be
paid no later than March 15 immediately following the end of the applicable
bonus period.

Long-Term Incentive Grant: Your initial target long-term incentive grant value
will be 500% of Base Salary and shall be granted to you on the Start Date. The
equity mix for your initial grant is 50% Performance Shares, 35% Restricted
Stock Units and 15% Stock Options. The terms of those grants are evidenced on
the award agreement attached hereto as Exhibit A. All subsequent awards shall be
awarded pursuant to the Company’s shareholder-approved equity plan in effect at
the time of the awards. Notwithstanding anything to the contrary in the award
agreements, the equity plan or otherwise, (i) once vested, your equity interests
shall not be subject to forfeiture, provided that the Company shall retain the
right to clawback awards for conduct that results in a termination for Cause
after following the protocols outlined in this letter, including gross neglect
and any act of dishonesty constituting a felony, or a willful act of misconduct
resulting in an obligation on Diebold to prepare a financial accounting
restatement due to material noncompliance with any reporting requirement under
the U.S. federal securities laws; and (ii) in the event your employment is
terminated by the Company without Cause or you resign for Good Reason (both as
defined in the award agreement attached hereto), in either event within three
years after a Change in Control, you will be entitled to 100% accelerated
vesting of all of your then outstanding equity interests, with Performance
Shares or Units earned at the greater of target or actual performance as of the
date of termination.

Vacation: You shall be entitled to four weeks of vacation per year.

Employee Benefits: During your employment, you and, where applicable, your
eligible family members, shall be eligible to participate in all employee
benefit programs available to senior executives of the Company in the Company’s
Canadian legal entity including extended health care and dental insurance, life
insurance, disability insurance, paid-time off, mandatory Deferred Profit
Sharing Plan (DPSP), the optional Registered Retirement Savings Plan (RRSP) and
Tax Free Savings Account (TFSA). In addition, the Company will use its good
faith efforts to provide you with supplemental life insurance (to ensure
$6,000,000 in coverage) and supplemental long term disability insurance (to
ensure monthly benefits of $15,000 per month). In the event your employment with
the Company ends due to your death or disability, the Company will pay you a
lump sum amount, paid without 60 days of termination, of the annual incentive
award at target for the calendar year that includes the date of termination;
provided such amount shall be adjusted on a prorated basis. You will be eligible
to participate in the Company’s U.S. health care plan. To the extent the
Company’s health plan does not provide coverage due to your location at the time
of an illness or injury and/or because of your personal residence or immigration
status, the

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company shall indemnity you for any uncovered health care costs you incur. The
Company and its affiliates may change these plans from time-to-time in the
Company’s sole discretion provided at all times during your employment and
during any post-employment severance period you shall be entitled to the same
benefit protections as other Company executives receive under Company plans.

Severance Benefits: This section defines your severance benefits, collectively
referred to as “Severance Benefits.” The terms of the Company’s Senior
Leadership Severance Plan (the “Plan”) in effect as of the date hereof and
attached hereto as Exhibit B, as modified below, shall govern your Severance
Benefits. You shall be a Grade 100 Executive for purposes of the Plan.
Notwithstanding anything to the contrary in the Plan or otherwise, (i) no
termination, amendment or modification of the Plan following the date of this
offer letter shall have an adverse impact on you, including by reducing the
terms of your Severance Benefits; and (ii) the Plan shall be applied to you as
follows:

 

  •   “Good Reason” shall include a change in your title, authority, duties or
responsibilities or the assignment of any duties that are inconsistent with your
position.

 

  •   The General Release and Acknowledgement of Restrictive Covenants referred
to in Section 3.1(c) is attached to this offer letter as Exhibit C.

 

  •   Your employment may not be terminated for Cause unless, after the
applicable cure period, you are provided an opportunity to be heard at a Board
meeting held for the purpose of considering a for Cause termination.

 

  •   Section 3.4 is deleted in its entirety and Section 3.2 shall apply to you
in all respects regardless of the Effective Date of Termination.

Benefits provided under this offer letter or under the Plan (or its successor)
are offset by or supersede the minimum statutory benefits that are provided by
the Company or its affiliate, if any, in your home country. To the extent the
terms of any annual incentive or long-term incentive award agreements between
you and the Company and/or the terms of any other plan or agreement applicable
to you are less favorable to you than the terms of this offer letter, the terms
of this offer letter supersede. In no event shall a transfer of your employment
to or from Diebold Canada, to or from the Company, or to another Company
affiliate, in itself, be considered a termination of your employment or give
rise to Good Reason hereunder or under the Plan.

Confidentiality and Non-Competition: You acknowledge and agree that the
opportunity for the above-referenced Severance Benefits is contingent on your
agreement to and compliance with the noncompetition and confidentiality
provisions contained in Article 4 of the Plan attached hereto. You further
acknowledge and agree that the confidentiality and noncompetition agreements are
for the benefit of the Company and its affiliates and the Company acknowledges
and agrees that you shall not be subject to any other noncompetition and
confidentiality obligations with respect to the Company and its affiliates.

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Change in Control Benefits: You shall be eligible to participate in the
Company’s Change in Control (CIC) program. A copy of the Change in Control
Agreement is attached to this offer letter as Exhibit D and shall be executed by
you prior to the execution of this Offer Letter. To the extent there are
inconsistences between the Change in Control Agreement and this offer letter,
the terms that are more favorable to you shall control.

Financial Planning and Legal Expenses: You shall be reimbursed for the cost of
any personal tax or financial planning and legal expenses associated with your
employment arrangement up to $25,000 for 2018 and up to $16,000 annually
thereafter.

Visa: The Company will assist in obtaining an appropriate United States visa to
facilitate leadership of Diebold Nixdorf as a United States public company
headquartered in Ohio. The Company will pay all expenses associated with your
visa and any related immigration matters. Your employment under this offer
letter is not contingent on your visa or immigration status.

Tax Matters: All amounts payable to you shall be subject to the withholding of
all applicable taxes and deductions required by any applicable law and employee
elections. All payments made pursuant to plans in which you participate shall be
made in accordance with the taxation and payment provisions contained in such
plans (including, without limitation, the Plan). Reimbursement of any expenses
provided for in this offer letter shall be made promptly upon presentation of
documentation in accordance with the Company’s policies with respect thereto as
in effect from time to time (but in no event later than the end of the calendar
year following the year such expenses were incurred); provided, however, that in
no event shall the amount of expenses eligible for reimbursement hereunder
during a calendar year affect the expenses eligible for reimbursement in any
other taxable year. In no event may you, directly or indirectly, designate the
calendar year of any payment under this offer letter.

Miscellaneous: The terms set forth in this offer letter shall not be changed,
altered, modified or amended, except by a written agreement that (i) explicitly
states the intent of both parties hereto to amend this offer letter and (ii) is
signed by both parties hereto. This offer letter shall be governed by and
construed in all respects by the laws of Ohio without reference to principles of
conflicts of laws. Any disputes relating to your employment or equity rights
shall be resolved by third party mediation and, failing that, by binding
arbitration to be held in Cleveland, Ohio in accordance with the rules and
procedures of the American Arbitration Association. The Company will pay the
costs and expenses of such arbitration.

This offer will be valid until February 21, 2018. To accept this offer, please
sign this offer letter in the space provided below and return to Patty Lang,
Chief People Officer, retaining a copy for your own file.

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

We look forward to your decision.

Sincerely,

 

/s/ Gary G. Greenfield Gary G. Greenfield Chairman

I accept this offer on the terms set forth above.

GERRARD SCHMID

 

/s/ Gerrard Schmid Date: February 21, 2018

Approved by the Diebold Nixdorf, Inc. Board of Directors on February 20, 2018

DIEBOLD NIXDORF, INC.

 

/s/ Jonathan B. Leiken Jonathan B. Leiken Senior Vice President, Chief Legal
Officer and Secretary Date: February 21, 2018

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A to Offer Letter

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1  

ARTICLE II

  OPTION GRANT      4  

ARTICLE III

  PERFORMANCE UNITS GRANT      7  

ARTICLE IV

  RESTRICTED STOCK UNIT GRANT      10  

ARTICLE V

  CHANGE IN CONTROL      12  

ARTICLE VI

  ADJUSTMENTS      14  

ARTICLE VII

  TAX WITHHOLDING      14  

ARTICLE VIII

  ADMINISTRATION      15  

ARTICLE IX

  GOVERNING LAW      19  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g540093g0221085630541.jpg]

CEO INDUCEMENT AWARD AGREEMENT

This CEO Inducement Award Agreement (this “Agreement”) is made and entered into
as of February 21, 2018 by and between Diebold Nixdorf, Incorporated, an Ohio
corporation (the “Company”) and Gerrard Schmid (the “Executive”)

ARTICLE I

DEFINITIONS

As used in this Agreement,

1.1 “Award” means any right granted under this Agreement, including an Option, a
Restricted Stock Unit award or Performance Unit award.

1.2 “Board” means the Board of Directors of the Company.

1.3 “Business Combination” has the meaning set forth in Section 1.5(c).

1.4 “Cause”, except in the case of a Change in Control, has the meaning stated
in the Company’s Senior Leadership Severance Plan, as modified by the Offer
Letter entered into between the Company and the Executive on February 21, 2018.
In the case of a Change in Control, “Cause” has the meaning set forth in
Section 5.1(c).

1.5 “Change in Control” means the occurrence of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either: (A) the then-outstanding shares of common stock of the
Company (the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (4) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (c) of this Section 1.5; or

(b) Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (b), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Company in which such person is named as a nominee for Director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Company Common Stock and Voting Stock of the Company, as the
case may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (a) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (b) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (c) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (d) above,
on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because of a change in control of any
Subsidiary by which the Executive may be employed.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.7 “Committee” has the meaning provided in Section 8.1.

1.8 “Common Shares” means shares of common stock, $1.25 par value per share, of
the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Article VI of this
Agreement.

1.9 “Date of Grant” means February 21, 2018.

1.10 “Designated Subsidiary” means a Subsidiary that is (i) not a corporation or
(ii) a corporation in which at the time the Company owns or controls, directly
or indirectly, less than eighty percent (80%) of the total combined voting power
represented by all classes of stock issued by such corporation.

1.11 “Director” means a director of the Company.

1.12 “Disability” means totally and permanently disabled as from time to time
defined under the long-term disability plan of the Company or a Subsidiary
applicable to the Executive, or, in the case where there is no applicable plan,
permanent and total disability as defined in Section 22(e)(3) of the Code (or
any successor section); provided, however, that to the extent an amount payable
under this Agreement which constitutes deferred compensation subject to
Section 409A of the Code would become payable upon Disability, “Disability” for
purposes of such payment shall not be deemed to have occurred unless the
disability also satisfies the requirements of Treasury Regulation 1.409A-3.

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

1.14 “Executive” has the meaning stated in the preamble.

1.15 “Exercise Price” means, with respect to an Option, the price at which a
Common Share may be purchased upon exercise thereof.

1.16 “Good Reason”, except in the case of a Change in Control, has the meaning
stated in the Company’s Senior Leadership Severance Plan, as modified by the
Offer Letter entered into between the Company and the Executive on February 21,
2018. In the case of a Change in Control, “Good Reason” has the meaning set
forth in Section 5.2 of this Agreement.

1.17 “Fair Market Value” means, as of any particular date, the closing price of
a Common Share as reported for that date on the New York Stock Exchange or, if
the Common Shares are not then listed on the New York Stock Exchange, on any
other national securities exchange on which the Common Shares are listed, or if
there are no sales on such date, on the next preceding trading day during which
a sale occurred. If there is no regular public trading market for the Common
Shares, then the Fair Market Value shall be the fair market value as determined
in good faith by the Board.

1.18 “Incumbent Board” has the meaning provided in Section 1.5(b) of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.19 “Option” means an option awarded pursuant to Article II of this Agreement
that by its terms does not qualify or is not intended to qualify as an incentive
stock option under Section 422 of the Code or any successor provision.

1.20 “Performance Unit” and “PU” means a bookkeeping entry that records a unit
equivalent to $1.25 awarded pursuant to Article III of this Agreement.

1.21 “Qualifying Termination” means a termination of employment by the Company
without Cause or by Executive for Good Reason.

1.22 “Restricted Period” has the meaning provided in Section 4.2 of this
Agreement.

1.23 “Restricted Stock Unit” and “RSU” means a bookkeeping entry that records
the equivalent of one Common Share awarded pursuant to Article IV of this
Agreement.

1.24 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

1.25 “Subsidiary” means corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be an Executive for purposes of a grant of Incentive,
Stock Options, “Subsidiary” means any corporation which is a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

1.26 “Voting Shares” means at any time, the then-outstanding securities entitled
to vote generally in the election of Directors.

ARTICLE II

OPTION GRANT

2.1 Grant of Option.

(a) Grant; Type of Option. The Company hereby grants to the Executive an option
(the “Option”) to purchase the total number of Common Shares of the Company
equal to the number of Option Shares set forth on the Grant Detail Page, at the
Exercise Price per Option Share set forth on the Grant Detail Page. The Option
is intended to be a non-qualified stock option and not an incentive stock option
within the meaning of Section 422 of the Code.

(b) Consideration. The grant of the Option is made as an inducement for
Executive’s employment and in consideration of the services to be rendered by
the Executive to the Company or a Subsidiary and is subject to the terms and
conditions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.2 Vesting; Expiration.

(a) Vesting Schedule. Except as otherwise provided in this Agreement and subject
to the Executive’s continuous service with the Company or a Subsidiary, the
Option will vest and become exercisable in three equal installments on each of
the first, second and third anniversaries of the Date of Grant. Except as
otherwise stated in this Agreement, the unvested portion of the Option will not
be exercisable on or after the Executive’s termination of continuous service. To
the extent exercisable pursuant to this Agreement, this Option may be exercised
in whole or in part from time-to-time.

(b) Expiration. The Option will expire on the Expiration Date (which shall be
10 years from the Date of Grant set forth on the Grant Detail Page), or earlier
as provided in this Agreement.

2.3 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the unvested portion of the
Option shall immediately terminate and cease to be exercisable. The Executive
may exercise the vested portion of the Option only within such period of time
ending on the earlier of (i) ninety (90) days following the termination of the
Executive’s continuous service or (ii) the Expiration Date.

(b) Termination due to Qualifying Termination, Death or Disability. If the
Executive’s continuous service with the Company or a Subsidiary terminates as a
result of a Qualifying Termination or the Executive’s death or Disability, the
Option shall vest in full immediately upon such termination date, and the Option
may be exercised by the Executive (or in the case of exercise after the
Executive’s death or incapacity, the Executive’s executor, administrator, heir
or legatee, as the case may be) only within such period of time ending on the
earlier of (i) the date twelve (12) months following the Executive’s termination
of continuous service or (ii) the Expiration Date.

2.4 Termination by Executive after Satisfying Service Requirements.

(a) Notwithstanding Section 2.4(b), and subject to Section 2.3(b), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then this Option shall
continue to vest in accordance with the vesting schedule set forth in
Section 2.2 as though Executive’s employment has not terminated and the
Executive may exercise the vested portion of the Option until the Expiration
Date.

(b) Subject to Sections 2.3(b) and 2.4(a), if the Executive’s continuous service
with the Company or a Subsidiary terminates on or after the date on which the
sum of the Executive’s age and the number of the Executive’s years of continuous
service with the Company and its Subsidiaries on such date equals or exceeds
seventy (70), then the Executive may exercise the vested portion of the Option
only within such period of time ending on the earlier of (i) five (5) years
after the date the Executive’s continuous service ceases or (ii) the Expiration
Date.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.5 Extension of Termination Date. If, following the Executive’s termination of
continuous service with the Company or a Subsidiary for any reason, the exercise
of the Option is prohibited because the exercise of the Option would violate the
registration requirements under the Securities Act or any other state or federal
securities law or the rules of any securities exchange or interdealer quotation
system, then the expiration of the Option shall be tolled until the date that is
thirty (30) days after the end of the period during which the exercise of the
Option would be in violation of such registration or other securities
requirements.

2.6 Manner of Exercise.

(a) Election to Exercise. To exercise the Option, the Executive (or in the case
of exercise after the Executive’s death or incapacity, the Executive’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
a notice of intent to exercise in the manner designated by the Committee.

(b) Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in:

1. cash;

2. check;

3. Common Shares, provided that such Common Shares have a Fair Market Value on
the date of surrender equal to the aggregate Exercise Price and provided that
accepting the Common Shares does not result in any adverse accounting
consequences to the Company;

4. consideration received by the Company under a broker-assisted (or other)
cashless exercise program implemented by the Company in connection with this
Plan;

5. by net exercise;

6. other consideration and method of payment to the extent permitted by
applicable law and approved by the Committee; or

7. any combination of the foregoing methods.

2.7 Withholding. Prior to the issuance of Common Shares upon the exercise of the
Option, the Executive must make arrangements satisfactory to the Company to pay
or provide for any applicable federal, state and local tax withholding
obligations of the Company. The Executive may satisfy any federal, state or
local tax withholding obligation relating to the exercise of the Option by any
of the following means:

(a) tendering a cash payment;

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from those otherwise issuable to the Executive as a result of the exercise of
the Option; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

2.8 Transferability. This Option is not transferable by the Executive other than
by will or the laws of descent and distribution, except (so long as the
Executive is not a Director or officer of the Company within the meaning of
Section 16 of the Exchange Act) to a fully revocable trust of which the
Executive is treated as the owner for federal income tax purposes.

ARTICLE III

PERFORMANCE UNITS GRANT

3.1 Grant of Performance Units. The Company hereby grants to the Executive an
Award for a target number of Performance Units (“PUs”) set forth on the Grant
Detail Page (the “Target Award”). The number of PUs that the Executive actually
earns for the Performance Period (up to the maximum number set forth on the
Grant Detail Page) will be determined by the level of achievement of the
Management Goal(s) in accordance with Exhibit I attached hereto.

3.2 Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on and ending on the dates set forth on
the Grant Detail Page.

3.3 Management Goal(s).

(a) Earned PUs. The number of PUs earned by the Executive for the Performance
Period will be determined at the end of the Performance Period based on the
level of achievement of the Management Goal(s) in accordance with Exhibit I
attached hereto. All determinations of whether Management Goal(s) have been
achieved, the number of PUs earned by the Executive, and all other matters
related to this Article III shall be made by the Committee in good faith and, if
requested by Executive, verified by the Company’s accounting firm. No additional
PUs shall be earned for results in excess of the maximum level of results for
the Management Goal(s). If results for a Management Goals are attained at
interim levels of performance, a proportionate number of PUs shall be earned, as
determined by mathematical interpolation and shall be rounded up to the nearest
whole PU.

(b) Certification. Promptly following completion of the Performance Period, the
Committee will review and certify in writing (i) whether, and to what extent,
the Management Goal(s) for the Performance Period have been achieved, and
(ii) the number of PUs that the Executive shall earn. Such certification shall
be final, conclusive and binding on the Executive, and on all other persons, to
the maximum extent permitted by law.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.4 Vesting of PUs. The PUs are subject to forfeiture until they vest. Except as
otherwise provided in this Agreement, the PUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Management Goal(s) in accordance with Section 3.3, subject to (a) the
achievement of the minimum threshold Management Goal(s) for payout set forth in
Exhibit I attached hereto, and (b) the Executive’s continuous service with the
Company or a Subsidiary from the Date of Grant through the last day of the
Performance Period.

3.5 Payment of PUs.

(a) Form of Payment. Payment of vested PUs shall be made in the form of the
Company’s Common Shares (with each vested PU equal to one Common Share), cash
(having an equivalent Fair Market Value) or a combination of Common Shares and
cash, as determined by the Committee in its sole discretion. Vested PUs shall be
paid in a lump sum, less applicable taxes, as soon as practicable after the
Company’s receipt of its audited financial statements relating to the last
fiscal year of the Performance Period covered by this Agreement and the
determination by the Committee of the level of attainment of each Management
Goal (but in all events by March 15 following the last fiscal year of the
Performance Period); provided, however, that in the event the Award vests
pursuant to Article V, the Award (except as otherwise required under
Section 8.5) shall be payable in a lump sum as provided in Article V.

(b) Obligation. Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of earned awards to the Executive.

3.6 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the Executive shall
automatically forfeit all unvested PUs on such employment termination date.

(b) Termination due to Qualifying Termination, Death or Disability. If the
Executive’s continuous service with the Company or a Subsidiary terminates as a
result of a Qualifying Termination or the Executive’s death or Disability, the
extent to which the PUs granted hereby shall be deemed to have been earned shall
be determined as if the Executive’s continuous service had not terminated and
the result shall be multiplied by a fraction, the numerator of which is the
number of full months the Executive was employed during the Performance Period
and the denominator of which is the total number of months in the Performance
Period.

3.7 Termination by Executive after Satisfying Service Requirements.

(a) Notwithstanding Section 3.7(b), and subject to Section 3.6(b), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then the extent to
which the PUs granted hereby shall be deemed to have been earned shall be
determined at the end of the applicable Performance Period as if the Executive’s
employment had not terminated. For the avoidance of doubt, the PUs earned by the
Executive under this subsection shall not be prorated based on the number of
months the Executive was employed during the Performance Period, but shall be
earned as if the Executive was employed for the entire duration of the
Performance Period.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Subject to Section 3.6(b) and 3.7(a), if the Executive’s continuous service
terminates prior to the end of the Performance Period on or after the date on
which the sum of the Executive’s age and the number of the Executive’s years of
continuous service with the Company and its Subsidiaries on such date equals or
exceeds seventy (70), the extent to which the PUs granted hereby shall be deemed
to have been earned shall be determined at the end of the Performance Period as
if the Executive’s continuous service had not terminated and the result shall be
multiplied by a fraction, the numerator of which is the number of full months
the Executive was employed during the Performance Period and the denominator of
which is the total number of months in the Performance Period.

3.8 Rights as Shareholder; Dividend Equivalents. Except as otherwise provided
herein, the Executive shall not have any rights of a shareholder with respect to
the Common Shares underlying the PUs, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents.

3.9 Withholding. The Executive shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Executive pursuant to the Plan, the amount of any required withholding taxes in
respect of the PUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Executive to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment;

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Executive as a
result of the vesting of the PUs; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

3.10 Transferability. Neither the PUs granted hereby nor any interest therein
shall be transferable other than by the laws of descent and distribution prior
to settlement pursuant to Section 3.5.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

RESTRICTED STOCK UNIT GRANT

4.1 Grant of RSUs.

(a) Grant. The Company hereby grants to the Executive an Award consisting of the
number of RSUs set forth on the Grant Detail Page. Each RSU represents the right
to receive one Common Share, subject to the terms and conditions set forth in
this Agreement.

(b) Consideration. The grant of the RSUs is made as an inducement for
Executive’s employment and in consideration of the services to be rendered by
the Executive to the Company or a Subsidiary.

4.2 Vesting. Except as otherwise provided in this Agreement and subject to the
Executive’s continuous service with the Company or a Subsidiary, the RSUs will
vest in three (3) equal installments on each of the first, second and third
anniversaries of the Date of Grant (each twelve (12) month period during which
vesting restrictions apply is the “Annual Restricted Period” and the three
(3) year period in the aggregate is the “Restricted Period”).

4.3 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the Executive shall
automatically forfeit all unvested RSUs on such employment termination date.

(b) Termination due to Death or Disability. If the Executive’s continuous
service with the Company or a Subsidiary terminates as a result of the
Executive’s death or Disability, all unvested RSUs shall vest in full
immediately upon such termination date.

(c) Termination due to Qualifying Termination. If the Executive’s continuous
service with the Company or a Subsidiary terminates as a result of a Qualifying
Termination, all restrictions on unvested RSUs shall immediately lapse, with
such RSUs becoming nonforfeitable on a pro rata basis, with the award being
equal to the product of (x) and (y) where (x) is the number of RSUs subject to
the award, and (y) is a fraction, the numerator of which is the number of
calendar months that the Executive was employed by the Company during the
Restricted Period (with any partial months counting as a full month for this
purpose) and the denominator of which is the number of months in the Restricted
Period.

(d) Termination by Executive after Satisfying Service Requirements.

1. Notwithstanding Section 4.3(d)(2), and subject to Section 4.3(c), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then the RSUs shall
continue to vest in accordance with Section 4.2 as if the Executive had remained
employed through the Restricted Period.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Subject to Section 4.3(c) and 4.3(d)(1), if the Executive’s continuous
service with the Company or a Subsidiary terminates on or after the date on
which the sum of the Executive’s age and the number of the Executive’s years of
continuous service with the Company and its Subsidiaries on such date equals or
exceeds seventy (70), the extent to which any unvested RSUs granted hereby vest
shall be determined as if the Executive’s continuous service had not terminated
(and as if the Executive had remained in continuous employment throughout the
Restricted Period) and the result shall be multiplied by a fraction, the
numerator of which is the number of full and partial months the Executive
continuously served during the Annual Restricted Periods that have not ended
(with partial months rounded up to a full month) and the denominator of which is
the total number of full months remaining in the Restricted Period; provided,
however, the Board, upon recommendation of the Committee, may, in its
discretion, eliminate the foregoing fraction otherwise applicable to the
Executive pursuant to this Section 4.3(d)(2).

4.4 Rights as Shareholder; Dividend Equivalents.

(a) Rights. The Executive shall not have any rights of a shareholder with
respect to the Common Shares underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such Common Shares.

(b) Dividend Equivalents. From and after the Date of Grant and until such time
as either the RSUs are paid or forfeited in accordance with the terms of this
Agreement, the Company shall pay to the Executive, in the calendar year in which
a dividend is paid on Common Shares, an amount of cash equal to the per-share
amount of the dividend paid times the number of unvested RSUs then held by the
Executive; provided, however, that in the event the dividend is declared in the
calendar year preceding the calendar year in which it is scheduled to be paid,
the Executive shall be paid such amount of cash no later than March 15 of the
calendar year following the year in which such dividend was declared.

4.5 Settlement of RSUs. Subject to Section 8.5, promptly following each vesting
date, and in any event no later than sixty (60) days following each vesting
date, the Company shall (a) issue and deliver to the Executive the number of
Common Shares equal to the number of vested RSUs; and (b) enter the Executive’s
name on the books of the Company as the shareholder of record with respect to
the Common Shares delivered to the Executive.

4.6 Withholding. The Executive shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Executive pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Executive to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment;

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Executive as a
result of the vesting of the RSUs; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

4.7 Transferability. Neither the RSUs granted hereby nor any interest therein or
in the Common Shares related thereto shall be transferable other than by the
laws of descent and distribution prior to settlement pursuant to Section 4.5.

ARTICLE V

CHANGE IN CONTROL

5.1 Change in Control.

(a) Acceleration of Vesting. Notwithstanding any provision of this Agreement to
the contrary, if a Change in Control occurs and the Executive’s continuous
service with the Company or a Subsidiary is terminated by the Company other than
for Cause (as defined in Section 5.1(c)) (other than for death or Disability) or
by the Executive for Good Reason (as defined in Section 5.2), in either case,
within thirty-six (36) months following the Change in Control: (i) 100% of the
Common Shares subject to the Option shall become immediately vested and
exercisable, (ii) the Executive shall be deemed to have earned 100% of the PUs
granted hereunder at greater of target or actual level of achievement through
the date of Executive’s termination of service, and such earned PUs shall be
paid in a lump sum within 30 days following the date of Executive’s termination
of service in the form of Common Shares, cash (having an equivalent Fair Market
Value) or a combination of Common Shares and cash, as determined by the
Committee in its sole discretion, and (iii) any unvested RSUs granted hereby
shall vest immediately upon such employment termination.

(b) Business Combination. Notwithstanding anything in this Section 5.1 to the
contrary, in connection with a Business Combination the result of which is that
the Company’s Common Shares and voting stock exchanged for or becomes
exchangeable for securities of another entity, cash or a combination thereof, if
the entity resulting from such Business Combination does not: (i) assume the
Option evidenced hereby and the Company’s obligations hereunder, or replace the
Option evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the Option evidenced hereby shall
vest in full and become immediately exercisable as of the day immediately prior
to the date of such Business Combination, (ii) assume the PUs evidenced hereby
and the Company’s obligations hereunder, or replace the PUs evidenced hereby
with a substantially equivalent security of the entity resulting from such
Business Combination, then the PUs shall vest and become nonforfeitable, as of
the day immediately prior to the date of such Business Combination, and paid in
a lump sum on the date of such Business Combination in the form of Common
Shares, cash (having an equivalent Fair Market Value) or a combination of Common
Shares and cash as

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

determined by the Committee, and (iii) assume the RSUs evidenced hereby and the
Company’s obligations hereunder, or replace the RSUs evidenced hereby with a
substantially equivalent security of the entity resulting from such Business
Combination, then the RSUs evidenced hereby shall vest in full as of the day
immediately prior to the date of such Business Combination.

(c) Definition of “Cause.” For purposes of Section 5.1 of this Agreement,
“Cause” means that the Executive has committed:

1. an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;

2. intentional wrongful damage to property of the Company or any Subsidiary;

3. intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

4. intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. No act, or failure to act, on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his or her action or omission was in or not opposed to the best
interest of the Company and its Subsidiaries.

5.2 Definition of “Good Reason.” For purposes of Section 5.1 of this Agreement,
“Good Reason” means:

(a) failure to elect, reelect or otherwise maintain the Executive in the offices
or positions in the Company or any Subsidiary which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
director of the Company (or any successor thereto) if the Executive shall have
been a director of the Company immediately prior to the Change in Control;

(b) a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Executive held immediately prior to the Change in
Control, a material reduction in the aggregate of the Executive’s base pay and
incentive pay opportunity received from the Company, or the termination of the
Executive’s rights to any material employee benefits to which he or she was
entitled immediately prior to the Change in Control or a material reduction in
scope or value thereof without the prior written consent of the Executive;

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) the liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement; or

(d) the Company shall relocate its principal executive offices, or the Company
or any Subsidiary shall require the Executive to have his or her principal
location of work changed, to any location which is in excess of fifty (50) miles
from the location thereof immediately prior to the Change in Control or the
Company or any Subsidiary shall require the Executive to travel away from his or
her office in the course of discharging his or her responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of him or her prior to the Change
in Control without, in either case, the Executive’s prior written consent.

The Executive is not entitled to assert that his or her termination is for Good
Reason unless the Executive gives the Company written notice of the event or
events that are the basis for such claim within ninety (90) days after the event
or events occur, describing such claim in reasonably sufficient detail to allow
the Company to address the event or events and a period of not less than thirty
(30) days after to cure the alleged condition.

ARTICLE VI

ADJUSTMENTS

The Committee shall make or provide for such adjustments in the numbers of
Common Shares covered by outstanding Awards granted hereunder, in the prices per
share applicable to such Options and in the kind of shares covered thereby, as
the Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Executive that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced. In addition, for
each Option with an Exercise Price greater than the consideration offered in
connection with any such transaction or event or Change in Control, the
Committee may in its sole discretion elect to cancel such Option without any
payment to the person holding such Option.

ARTICLE VII

TAX WITHHOLDING

To the extent that the Company or a Subsidiary is required to withhold federal,
state, local or foreign taxes in connection with any payment made or benefit
realized by an Executive or other person under this Agreement, and the amounts
available to the Company or a Subsidiary for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

realization of such benefit that the Executive or such other person make
arrangements satisfactory to the Company or a Subsidiary for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. The Executive shall also make such arrangements as the Company or a
Subsidiary may require for the payment of any withholding tax obligations that
may arise in connection with the disposition of shares acquired upon the
exercise of the Option. In no event, however, shall the Company or a Subsidiary
accept Common Shares for payment of taxes in excess of maximum applicable tax
rates, except that, in the discretion of the Committee, the Executive or such
other person may surrender Common Shares owned for more than 6 months to satisfy
any tax obligations resulting from any such transaction.

ARTICLE VIII

ADMINISTRATION

8.1 Delegation to Committee. The Board hereby delegates authority to administer
this Agreement to the Compensation Committee of the Board (or its successor(s)),
or any other committee of the Board hereafter designated by the Board to
administer this Agreement, and the term “Committee” shall apply to any persons
to whom such power is delegated.

8.2 Interpretation. The good faith interpretation and construction by the
Committee of any provision of this Agreement and any determination by the
Committee pursuant to any provision of this Agreement, notification or document
shall be final and conclusive. No member of the Board or the Committee shall be
liable for any such action or determination made in good faith.

8.3 Clawback. Notwithstanding any other provisions in this Agreement, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any of the foregoing) will be subject to such deductions and clawback as may be
required or permitted to be made pursuant to such law, government regulation,
stock exchange listing requirement or policy (or pursuant to any other policy
adopted by the Company at the direction of the Board, including the Company’s
current clawback policy).

8.4 Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to this Agreement. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

8.5 Compliance with Section 409A of the Code. The Award of the Option, PUs and
RSUs covered by this Agreement is intended to be excepted from coverage under,
or compliant with, the provisions of Section 409A of the Code and the
regulations and other guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if all or any portion of the Award of the Option, PUs and RSUs is
subject to the provisions of Section 409A (and not exempted therefrom), the
provisions of this Agreement shall be administered, interpreted and construed in
a manner necessary to comply with Section 409A (or disregarded to the extent
such provision cannot be so administered, interpreted or construed). If any
payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 409A, this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to preclude any such payment or benefit from
being deemed “deferred compensation” within the meaning of Section 409A in order
to preserve the payments and benefits provided hereunder without additional cost
to either party. If, at the time of the Executive’s separation from service
(within the meaning of Section 409A), (A) the Executive shall be a “specified
employee” (within the meaning of Section 409A and using the identification
methodology selected by the Company from time-to-time) and (B) the Company shall
make a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A) the settlement of
which is required to be delayed pursuant to the six (6) month delay rule set
forth in Section 409A in order to avoid taxes or penalties under Section 409A,
then the Company shall not settle such amount on the otherwise scheduled
settlement date but shall instead settle it, without interest, on the first
business day of the month after such six (6) month period. Notwithstanding the
foregoing, the Company and its Subsidiaries make no representations and/or
warranties with respect to compliance with Section 409A, and the Executive
recognizes and acknowledges that Section 409A could potentially impose upon the
Executive certain taxes and/or interest charges for which the Executive is and
shall remain solely responsible.

8.6 Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock in connection with the Option, RSUs and PUs
shall be subject to compliance by the Company and the Executive with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

8.7 Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Executive and the
Executive’s beneficiaries, executors, administrators and the person(s) to whom
the Option, PUs and RSUs may be transferred by will or the laws of descent or
distribution.

8.8 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

8.9 Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, PUs and RSUs, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Executive’s rights under this
Agreement without the Executive’s consent.

8.10 Continuous Service. For purposes of this Agreement, the continuous service
of the Executive with the Company or a Subsidiary shall not be deemed
interrupted, and the Executive shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his
employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Board for illness, military or
governmental service, or other cause, shall be considered as employment.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.11 Executive’s Acknowledgment. In accepting the grant, the Executive (you)
acknowledges that: (a) the grants of Awards in this Agreement are voluntary and
occasional and do not create any contractual or other right to receive future
grants of the Option, PUs or RSUs, or benefits in lieu thereof, even if the
Option, PUs or RSUs have been granted repeatedly in the past; (b) all decisions
with respect to future grants, if any, will be at the sole discretion of the
Company; (c) your acceptance of this Agreement and the Awards herein is
voluntary; (d) this Agreement is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and the Agreement is an extraordinary item; (e) in the event that you are an
employee of a Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Subsidiary that is your employer; (f) the future value of the underlying Common
Shares is unknown and cannot be predicted with certainty; (g) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Option, PUs or RSUs or diminution in value of the Option, PUs or RSUs or the
Common Shares and you irrevocably release the Company, its affiliates and its
Subsidiaries from any such claim that may arise; and (h) in the event of
involuntary termination of your employment, your right to receive the Option,
PUs or RSUs and vest in the Option, PUs or RSUs under this Agreement, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, your right to vest in the RSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.

8.12 Data Privacy. The Executive (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in this Agreement.

You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all Awards herein or any other entitlement to Common Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

8.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

8.14 Acceptance. The Executive hereby acknowledges receipt of a copy of this
Agreement. The Executive has read and understands the terms and provisions, and
accepts the Option, PUs and RSUs subject to all of the terms and conditions and
this Agreement. The Executive acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Option, PUs and RSUs or
disposition of the underlying shares and that the Executive has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

8.15 Deferrals. Except with respect to Option, the Committee may permit
Executives to elect to defer the issuance of Common Shares or the settlement of
awards in cash under this Agreement pursuant to such rules, procedures or
programs as it may establish for purposes of this Agreement and which are
intended to comply with the requirements of Section 409A. The Committee also may
provide that deferred settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.

8.16 Special Circumstances. If permitted by Section 409A in case of termination
of employment by reason of death, Disability or normal or early retirement, or
in the case of hardship or other special circumstances, of the Executive while
holding the Option not immediately exercisable in full, or any RSUs as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, or any Performance Units which have not been fully earned, the
Committee may, in its sole discretion, accelerate the time at which the Option
may be exercised, or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse for RSUs, or the time at which
such Performance Units will be deemed to have been fully earned, or may waive
any other limitation or requirement under any such Award.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.17 Change in Exercise Price Prohibited. Except in connection with a corporate
transaction or event described in Article VI of this Agreement, the terms of
outstanding Awards may not be amended to reduce the Exercise Price of the
outstanding Option or cancel the outstanding Option in exchange for cash, other
awards or options with an Exercise Price that is less than the Exercise Price of
the original Option without shareholder approval.

8.18 No Right to Continued Employment. This Agreement shall not confer upon the
Executive any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate the
Executive’s employment or other service at any time.

ARTICLE IX

GOVERNING LAW

The validity, construction, interpretation, and enforceability of this Agreement
shall be determined and governed by the laws of the State of Ohio, USA without
giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Agreement, the parties hereby
consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.

The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.

 

Executive DIEBOLD NIXDORF, INCORPORATED  

 

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT

GRANT DETAIL PAGE ATTACHED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[REDACTED]

All dates are displayed in MM/DD/YYYY format

 

           

 

Stock Options   Grant Date    Grant Type/Code    Grant Price      Option Balance
     Options Vested      Expiration/Last Date
to Exercise  

02/20/2018

   Non-Qualified Stock Option    $ 15.35        192,049        0       
02/20/2028  

Totals

           192,049        

 

Restricted Stock Units   Grant Date    Grant Type/Code    Units
Balance      Units
Unvested      Final Vest
Date  

02/21/2018

   Restricted Stock Units/RSU      108,945        108,945        02/21/2021  

Totals

        108,945        108,945     

 

Performance Units   Grant Date    Grant Type/Code    Unit Balance     
Performance
End Date  

02/21/2018

   Performance Units      155,636        12/31/2020  

Totals

        155,636     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT

EXHIBIT I

MANAGEMENT GOAL(S)

The Performance Period begins on the date of this Agreement and ends on
December 31, 2020.

[REDACTED]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit B to Offer Letter

Senior Leadership Severance Plan

Amended and Restated Effective July 24, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

 

Article 1. Establishment and Term of the Plan

     1  

Article 2. Definitions

     2  

Article 3. Severance Benefits

     4  

Article 4. Confidentiality and Noncompetition

     8  

Article 5. Legal Fees and Notice

     9  

Article 6. Successors and Assignment

     10  

Article 7. Miscellaneous

     10  

Diebold, Incorporated

Senior Leadership Severance Plan

Article 1. Establishment and Term of the Plan

1.1 Establishment of the Plan. Diebold, Incorporated (hereinafter referred to as
the “Company”) hereby establishes a severance plan to be known as the “Diebold
Incorporated Senior Leadership Severance Plan” (the “Plan”) as such plan has
been amended and restated effective July 24, 2015 to incorporate amendments made
effective on January 1, 2014, September 1, 2014 and July 24, 2015. The Plan
provides severance benefits to certain employees of the Company (“Executives”)
upon certain terminations of employment from the Company. Eligibility to
participate in the Plan is determined by career level and is subject to approval
by the Compensation Committee of the Board. The Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without distraction in circumstances arising from the
possibility of certain terminations.

1.2 Initial Term. This Plan will commence on January 1, 2012 (the “Effective
Date”) and shall continue in effect for a period of three (3) years (the
“Initial Term”).

1.3 Successive Periods. The term of this Plan shall automatically be extended
for one (1) additional year at the end of the Initial Term, and then again after
each successive one (1) year period thereafter (each such one (1) year period
following the Initial Term is referred to as a “Successive Period”). However,
the Committee may terminate this Plan entirely or terminate any individual
Executive’s participation in the Plan at the end of the Initial Term, or at the
end of any Successive Period thereafter, by giving all Executives (or select
Executives, if terminating select Executives’ participation in the Plan) written
notice of intent not to renew, delivered at least three (3) months prior to the
end of such Initial Term or Successive Period. If such notice is properly
delivered by the Company, this Plan, along with all corresponding rights,
duties, and covenants, shall automatically expire at the end of the Initial Term
or Successive Period then in progress.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

 

  (a) “Base Salary” means the Executive’s annual rate of salary, whether or not
deferred as of the Effective Date of Termination.

 

  (b) “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 7.5 herein.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Cause” shall mean the Executive’s”

 

  (i) Willful failure to substantially perform his duties with the Company
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation with fifteen (15) business days of such written
notice from the Company;

 

  (ii) Willful gross negligence in the performance of the Executive’s duties;

 

  (iii) Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;

 

  (iv) Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;

 

  (v) Willful violation of any provision of the Company’s code of conduct;

 

  (vi) Willful violation of any of the covenants contained in Article 4 of this
Plan, as applicable;

 

  (vii) Act of dishonesty resulting in, or intended to result in, personal gain
at the expense of the Company; or

 

  (viii) Engaging in any act that is intended to harm, or may be reasonably
expected to harm, the reputation, business prospects, or operations of the
Company.

For purposes of this paragraph (d), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.

For purposes of this Plan, there shall be no termination for Cause pursuant to
subsections (i) through (viii) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Executive stating the basis for the termination. Upon receipt of such
notice, the Executive shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) “Code” means the United States Internal Revenue Code of 1986, as amended,
and any successors thereto.

 

  (f) “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.

 

  (g) “Company” means Diebold, Incorporated, an Ohio corporation, or any
successor thereto as provided in Article 6 herein.

 

  (h) “Disability” shall have the same meaning ascribed to that word in the
long-term disability plan in effect for senior executives of the Company and its
Subsidiaries.

 

  (i) “Effective Date” means the commencement date of this Plan as specified in
Section 1.2 of this Plan.

 

  (j) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as defined hereunder, which triggers the payment of
Severance Benefits hereunder.

 

  (k) “Good Reason” shall mean the occurrence of any one or more of the
following without the Executive’s express written consent:

 

  (i) The Company materially reduces the amount of the Executive’s then current
Base Salary or the target for his annual bonus; or

 

  (ii) The Company requires the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive’s principal job location or
office as of the Effective Date; or

 

  (iii) The failure of the Company to obtain in writing the obligation to
perform or be bound by the terms of this Plan by any successor to the Company or
a purchaser of all or substantially all of the assets of the Company; or

 

  (iv) Any other action or inaction by the Company that constitutes a material
breach by the Company of the terms and conditions of this Plan.

For purposes of this Plan, neither the change in the Executive’s title,
authority, duties, or responsibilities nor the assignment of duties to the
Executive that are inconsistent with his position shall constitute “Good Reason”
and further, the Executive is not entitled to assert that his termination is for
Good Reason unless the Executive gives the Company written notice of the event
or events that are the basis for such claim within ninety (90) days after the
event or events occur, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events and a period of not less than
thirty (30) days after to cure the alleged condition.

 

  (l) “Notice of Termination” shall mean a written notice that shall indicate
the specific termination provision in this Plan relied upon, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (m) “Qualifying Termination” means a termination of employment under the
following circumstances:

 

  (i) An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause pursuant to a Notice of Termination delivered to
the Executive by the Company; or

 

  (ii) A voluntary termination by the Executive for Good Reason pursuant to a
Notice of Termination delivered to the Company by the Executive.

Termination of employment shall have the same meaning as “separation from
service” within the meaning of Treasury Regulation §1.409A-1(h).

 

  (n) “Severance Benefits” means the payment of severance compensation as
provided in Article 3 herein.

Article 3. Severance Benefits

3.1 Right to Severance Benefits and Impact on Long-Term Incentives.

 

  (a) Severance Benefits. The Executive shall be entitled to receive from the
Company Severance Benefits, as described in Section 3.2 or, if applicable,
Section 3.4 herein, if a Qualifying Termination of the Executive’s employment
has occurred.

 

  (b) No Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with the Company ends for
reasons other than a Qualifying Termination.

 

  (c) General Release and Acknowledgement of Restrictive Covenants. As a
condition to receiving Severance Benefits under Section 3.2 or, if applicable,
Section 3.4 herein, no later than sixty (60) days after the date of the
Executive’s Qualifying Termination, (i) the Executive shall be obligated to
execute a general release of claims in favor of the Company, its current and
former affiliates and stockholders, and the current and former directors,
officers, employees, and agents of the Company in a form acceptable to the
Company, (ii) the Executive must execute a notice acknowledging the restrictive
covenants in Article 4, and (iii) the Executive’s general release shall have
become irrevocable.

3.2 Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits as provided in Section 3.1(a) herein, the
Company shall provide the Executive with the following, subject to
Section 3.2(g) herein:

 

  (a) A lump-sum amount, paid sixty (60) calendar days following the Effective
Date of Termination, equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination;
provided that if the sixty (60) day period begins in an Executive’s taxable year
and ends in the Executive’s subsequent taxable year, the payment will be made in
the subsequent taxable year.

 

  (b)

A lump-sum amount, paid within the sixty (60) calendar days following the
Effective Date of Termination, equal to: (i) two (2) for Grade 100 and 90
Executives regardless of date of hire, (ii) one and one-half (1.5) for Grade 85
Executives regardless of date of hire, (iii) one and one-quarter for Grade 80
Executives with a date of hire after September 1, 2014, (iv) one and one-half
(1.5) for Grade 80 Executives with a date of hire prior to August 31, 2014, and
(v) one (1) for Grade 75 and 70 Executives regardless of date of hire,
multiplied by the sum of the following: (A) the Executive’s Base Salary, and
(B) the Executive’s annual target bonus

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  opportunity in the year of termination, with the exception of Grade 70 with a
date of hire after September 1, 2014 which is one (1) times (A) the Executive’s
Base Salary only. Provided that if the sixty (60) day period begins in an
Executive’s taxable year and ends in the Executive’s subsequent taxable year,
the payment will be made in the subsequent taxable year.

 

  (c) A lump-sum amount, if any, paid within two and one-half (2  1⁄2) months
after the end of the calendar year that includes the Effective Date of
Termination, equal to the actual bonus that would have been payable to the
Executive for the calendar year that includes the Effective Date of Termination
based on actual performance if the Executive had remained employed through the
end of such calendar year; provided however, that such amount shall be adjusted
on a pro rata basis based on the number of days the Executive was actually
employed during the bonus plan year in which the Qualifying Termination occurs.

 

  (d) Continuation of the Executive’s medical, dental, vision, and Company-paid
basic life insurance coverage for: (i) one hundred and four weeks (104) for
Grade 100 and 90 Executives regardless of date of hire, or (ii) seventy-eight
(78) weeks for Grade 85 and 80 Executives, (iii) sixty-five (65) weeks for Grade
80 Executives with a date of hire after September 1, 2014, and (iv) fifty-two
(52) weeks for Grade 75 and 70 Executives. These benefits shall be provided by
the Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination. Notwithstanding the foregoing, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code, then the benefits provided under this Section 3.2(d) which the Company
determines constitute the payment of deferred compensation (within the meaning
of Section 409A of the Code) shall be provided at the Executive’s sole cost
during the six (6) month period immediately after the Effective Date of
Termination, and as soon as administratively practicable following the
expiration of such six (6) month period, the Company shall reimburse the
Executive for the portion of such costs payable by the Company hereunder.

Notwithstanding the above, these medical, dental, vision and Company-paid basic
life insurance benefits shall be discontinued prior to the end of the stated
continuation period in the event the Executive receives substantially similar
benefits from a subsequent employer, as determined solely by the Company in good
faith. For purposes of enforcing this offset provision, the Executive shall be
deemed to have a duty to keep the Company informed as to the terms and
conditions of any subsequent employment and the corresponding benefits earned
from such employment, and shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.

 

  (e) Treatment of outstanding long-term incentives shall be in accordance with
Section 3.3 herein.

 

  (f) The Company will assist the Executive in finding other employment
opportunities by providing to him, at the Company’s limited expense,
professional outplacement services through the provider of the Company’s choice.
Such outplacement services shall terminate when the Executive finds other
employment. However, in no event shall such outplacement services continue for
more than two (2) years following the Effective Date of Termination.

 

  (g)

Notwithstanding anything in this Plan to the contrary, if the Executive
constitutes a “specified employee” as defined and applied in Section 409A of the
Code, as of the Effective Date of Termination, to the extent payments made under
Sections 3.2(a), (b), or (c) constitute deferred compensation (after taking into
account any applicable exemptions from Section 409A of the Code), and to the
extent required by Section 409A of the Code, payments may not commence to be
paid to Executive until the earlier of: (i) the first day following the six
(6) month anniversary of the Executive’s Effective Date of Termination, or
(ii) the Executive’s date of death; provided, however, that any payments delayed
during this six (6) month period

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  shall be paid in a lump sum as soon as administratively practicable following
the six (6) month anniversary of the Executive’s Effective Date of Termination.
For purposes of Section 409A of the Code, each payment due under Sections
3.2(a), (b), and (c) immediately above shall be considered a separate payment.

For purposes of the preceding paragraph, and to the extent permitted by
Section 409A of the Code, during the six (6) months following the Executive’s
Effective Date of Termination, the Company shall pay any amounts required to be
paid by this Section 3.2 in accordance with the payment schedules specified in
this Section 3.2 to the extent that such payments would not exceed the
limitations of the “short-term deferral” and “separation pay plan” exceptions
provided by Treasury Regulations and other guidance issued with respect to Code
Section 409A. Any payments in excess of these limitations shall be paid after
the six (6) month period described in accordance with the preceding paragraph.

3.3 Impact on Long-Term Incentives. Upon a Qualifying Termination that entitles
the Executive to Severance Benefits as provided in Section 3.1(a) herein:

 

  (a) All outstanding and unvested stock options and stock appreciation rights
(“SARs”) shall immediately vest and shall remain exercisable for a period of
twelve (12) months from the Effective Date of Termination or the last day of the
option term, whichever occurs first. Additionally, from time to time, the
Company may declare “blackout” periods with respect to Executive and/or
designated employees of the Company during which Executive and/or such employees
are prohibited from engaging in certain transactions in Company securities. The
scheduled expiration date of stock options and SARs pursuant to this subsection
shall automatically, and without further notice to the option/SAR holder, be
extended by one business day for each business day of the blackout period
applied to the option/SAR holder, but in no case longer than the option term.

 

  (b) All restrictions on unvested shares of restricted stock and unvested
restricted stock units shall immediately lapse, with such shares and units
becoming nonforfeitable on a pro rata basis, as determined under this
subparagraph (b). The pro rata award shall equal the product of (x) and
(y) where (x) is the number of restricted stock shares or units subject to the
award, and (y) is a fraction, the numerator of which is the number of calendar
months that the Executive was employed by the Company during the restriction
period (with any partial months counting as a full month for this purpose) and
the denominator of which is the number of months in the restriction period.

 

  (c) Unearned performance shares and performance units shall be paid out on a
pro rata basis, as determined under this subparagraph (c). The pro rata award
shall equal the product of (x) and (y) where (x) is the award the Executive
would have earned based on actual performance measured as of the end of the
respective performance period and (y) is a fraction, the numerator of which is
the number of calendar months that the Executive was employed by the Company
during the performance period (with any partial month counting as a full month
for this purpose) and the denominator of which is the number of months in the
performance period.

If there is any inconsistency between the terms of the Plan and the terms of a
separate outstanding award agreement, the Plan’s terms shall completely
supersede and replace the conflicting terms of the underlying award agreement.

3.4 Executives with less than one year of Service

Notwithstanding anything to the contrary in this Plan, with respect to any
Executive hired on or after December 31, 2013, the Severance Benefits that such
Executive may be entitled to upon a Qualifying Termination shall be limited as
set forth in this Section 3.4 in

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the event the Effective Date of Termination for such Executive occurs prior to
the first anniversary of the date on which such Executive became an employee of
the Company. In the event the Executive under the circumstances described in the
preceding sentence becomes entitled to receive Severance Benefits as provided in
Section 3.1(a) herein, the provisions of Section 3.2 and Section 3.3 shall not
apply, and instead the Company shall provide the Executive with the following,
subject to Section 3.4(g) herein:

 

  (a) A lump sum amount, paid within sixty (60) calendar days following the
Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination; provided that if the sixty (60) day period begins in an Executive’s
taxable year and ends in the Executive’s subsequent taxable year, the payment
will be made in the subsequent taxable year.

 

  (b) A lump sum amount, paid within sixty (60) calendar days following the
Effective Date of Termination, equal to: (i) the number of full calendar months
from the date on which the Executive became an employee of the Company until the
Effective Date of Termination (but in any event, no less than three (3) months),
multiplied by (ii) an amount equal to (A) the sum of (x) the Executive’s Base
Salary, and (y) the Executive’s annual target bonus opportunity in the year of
termination, divided by (B) twelve (12) with the exception that Executives at a
Grade 70 with a date of hire after September 1, 2014 receive one (1) times the
Executive’s monthly base salary only multiplied by the number of full calendar
months from the date on which the Executive became an employee of the Company
until the Effective Date of Termination (but in any event, no less than
(3) months); in all instances, if the sixty (60) day period begins in an
Executive’s taxable year and ends in the Executive’s subsequent taxable year,
the payment will be made in the subsequent taxable year.

 

  (c) [Intentionally omitted.]

 

  (d) Continuation of the Executive’s medical, dental, and vision insurance
coverage for a period of time equal to the number of full calendar months from
the date on which the Executive became an employee of the Company until the
Effective Date of Termination (but in any event, no less than three (3) months).
These benefits shall be provided by the Company to the Executive beginning
immediately upon the Effective Date of Termination. Such benefits shall be
provided to the Executive at the same coverage level and cost to the Executive
as in effect immediately prior to the Executive’s Effective Date of Termination.
Notwithstanding the foregoing, if the Executive is a “specified employee” within
the meaning of Section 409A of the Code, then the benefits provided under this
Section 3.4(d) which the Company determines constitute the payment of deferred
compensation (within the meaning of Section 409A of the Code) shall be provided
at the Executive’s sole cost during the six (6) month period immediately after
the Effective Date of Termination, and as soon as administratively practicable
following the expiration of such six (6) month period, the Company shall
reimburse the Executive for the portion of such costs payable by the Company
hereunder.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the above, these medical, dental, and vision insurance benefits
shall be discontinued prior to the end of the stated continuation period in the
event the Executive receives substantially similar benefits from a subsequent
employer, as determined solely by the Company in good faith. For purposes of
enforcing this offset provision, the Executive shall be deemed to have duty to
keep the Company informed as to the terms and conditions of any subsequent
employment and the corresponding benefits earned from such employment, and shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same.

 

  (e) Treatment of outstanding long-term incentives shall be in accordance with
the terms and conditions of the award agreements and plan pursuant to which the
incentive was granted. Section 3.3 shall have no applicability.

 

  (f) [Intentionally omitted.]

 

  (g) Notwithstanding anything in this Plan to the contrary, if the Executive
constitutes a “specified employee” as defined and applied in Section 409A of the
Code, as of the Effective Date of Termination, to the extent payments made under
Sections 3.4(a) or (b) constitute deferred compensation (after taking into
account any applicable exemptions from Section 409A of the Code), and to the
extent required by Section 409A of the Code, payments may not commence to be
paid to Executive until the earlier of: (i) the first day following the six
(6) month anniversary of the Executive’s Effective Date of Termination or,
(ii) the Executive’s date of death; provided, however, that any payments delayed
during this six (6) month period shall be paid in a lump sum as soon as
administratively practicable following the six (6) month anniversary of the
Executive’s Effective Date of Termination. For purposes of Section 409A of the
Code, each payment due under Section 3.4(a) and (b) immediately above shall be
considered a separation payment.

For purposes of the preceding paragraph, and to the extent permitted by
Section 409A of the Code, during the six (6) months following the Executive’s
Effective Date of Termination, the Company shall pay any amounts required to be
paid by this Section 3.4 in accordance with the payment schedules specified in
this Section 3.4 to the extent that such payments would not exceed the
limitations of the “short-term deferral” and “separation pay plan” exceptions
provided by Treasury Regulations and other guidance issued with respect to Code
Section 409A. Any payments in excess of these limitations shall be paid after
the six (6) month period described in accordance with the preceding paragraph.

Article 4. Confidentiality and Noncompetition

In the event the Executive becomes entitled to receive Severance Benefits as
provided in Section 3.2 or, if applicable, Section 3.4, herein, the following
shall apply:

 

  (a)

Noncompetition. During the Executive’s Employment and for a period of: (i) two
(2) years for Grade 100 and 90 Executives regardless of date of hire, or
(ii) one and one-half (1.5) years for Grade 85 and 80 Executives, (iii) one and
one-quarter (1.25) years for Grade 80 Executives with a date of hire after
September 1, 2014, and (iv) one (1) year for Grade 75 and 70 Executives after
the Effective Date of Termination, the Executive shall not: (A) directly or
indirectly act in concert or conspire with any person employed by the Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business or any activity that he knows (or reasonably should
have known) to be directly competitive with the business of the Company as then
being carried on; or (B) serve as an employee, agent, partner, shareholder,
director, or consultant for, or in any other capacity participate, engage, or
have a financial or other interest in any business or any activity that he knows
(or

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  reasonably should have known) to be directly competitive with the business of
the Company as then being carried on (provided, however, that notwithstanding
anything to the contrary contained in this Plan, the Executive may own up to two
percent (2%) of the outstanding shares of the capital stock of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934).

 

  (b) Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. The Executive shall not at any time, directly or indirectly, divulge,
furnish, or make accessible to any person, firm, corporation, association, or
other entity (otherwise than as may be required in the regular course of the
Executive’s employment), nor use in any manner, either during the Executive’s
employment or after termination for any reason, any Protected Information, or
cause any such Protected Information of the Company to enter the public domain.

For purposes of this Plan, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services that may be developed from time to time by the Company and
its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Plan), approved for release by the Company or lawfully obtained from third
parties who are not bound by a confidentiality agreement with the Company, is
not Protected Information.

 

  (c) Nonsolicitation. During the Executive’s employment and for a period of:
(i) three (3) years for Grade 100 and 90 Executives (ii) two and one-half (2
 1⁄2) years for Grade 85 and 80 Executives, and (iii) two (2) year for Grade 75
and 70 Executives after the Effective Date of Termination, the Executive shall
not: (A) employ or retain or solicit for employment or arrange to have any other
person, firm, or other entity employ or retain or solicit for employment or
otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company; or (B) solicit suppliers or customers of
the Company or induce any such person to terminate his, her, or its relationship
with the Company.

 

  (d) Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.

 

  (e) Nondisparagement. At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.

 

  (f) Severability. If any provision of Article 4 is held to be unenforceable,
then this Agreement will be deemed amended to the extent necessary to render the
otherwise unenforceable provision, and the rest of Article 4, valid and
enforceable. If a court declines to amend the provisions of Article 4 as
provided herein, the invalidity or unenforceability of any provision in Article
4 shall not affect the validity or enforceability of the remaining provisions in
Article 4, which shall be enforced as if the offending provision had not been
included in this Plan.

Article 5. Legal Fees and Notice

5.1 Payment of Legal Fees. Except as otherwise agreed to by the parties, the
Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by the
Executive in asserting any claims or defenses under this Plan, except that the
Executive shall bear his own costs of such litigation or disputes (including,
without limitation, attorneys’ fees) if the court (or arbitrator) finds in favor
of the Company with respect to any claims or defenses asserted by the Executive.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2 Notice. Any notices, requests, demands, or other communications provided for
by this Plan shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.

Article 6. Successors and Assignment

6.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, the terms of this Plan shall
be binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Plan.

6.2 Assignment by the Executive. This Plan shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him or her hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Plan to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
shall be paid to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.

Article 7. Miscellaneous

7.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.

7.2 Entire Plan. Except for any change in control related separation or
severance pay plans, agreements, or understandings, oral or written, between the
parties hereto, this Plan supersedes all other separation or severance pay
plans, prior agreements, or understandings, oral or written, between the parties
hereto, with respect to the subject matter hereof, and constitutes the entire
agreement of the parties with respect thereto. The Severance Benefits provided
under Section 3.2 or, if applicable, Section 3.4 herein, are not intended to
duplicate severance benefits (including change in control related severance
benefits) under any other severance plan, arrangement, or employment agreement
maintained by the Company. In the event an Executive qualifies for benefits
under this Plan and under any other severance plan, arrangement, or employment
agreement of the Company, the Severance Benefits under this Plan shall be
reduced dollar for dollar by the amount or single-sum value of the severance
benefits under any other such severance plan, arrangement, or agreement.

The Company reserves the right to provide additional benefits to the Executive
outside of the Plan. Any such additional benefits will not be considered
provided pursuant to this Plan, but unless expressly provided otherwise, any
such additional benefits will offset and reduce the Severance Benefits provided
under this Plan.

The amount of any reduction or offset under this Section 7.2 shall not change
after a change in control except to the extent that such change does not change
the time or form of payment of “deferred compensation” within the meaning of
Section 409A of the Code.

7.3 Severability. In the event that any provision or portion of this Plan shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Plan shall be unaffected thereby and shall remain in full
force and effect.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.4 Tax Withholding. The Company may withhold from any benefits payable under
this Plan all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.

7.5 Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Plan. Such designation must be in the form of a signed
writing acceptable to the Board or the Board’s designee. The Executive may make
or change such designation at any time.

7.6 Payment Obligation Absolute. The Company’s obligation to make the payments
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else.

Except as provided in Section 3.2(d) of this Plan, the Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations to make the payments and arrangements required to be made under this
Plan.

7.7 Contractual Rights to Benefits. Subject to approval and ratification by the
Board of Directors, this Plan establishes and vests in the Executive a
contractual right to the benefits to which he or she is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

7.8 Modification. No provision of this Plan may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by each and every Executive then covered by the Plan and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors.

7.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

7.10 Section 409A of the Code. This Plan is intended to comply with, or be
exempt from, Section 409A of the Code (to the extent applicable). This Plan
shall be interpreted and administered consistent with this intent. No
reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another benefit and the amount available for reimbursement, or in-kind benefits
to be provided, during any calendar year shall not affect the amount available
for reimbursement, or in-kind benefits to be provided, in a subsequent calendar
year. Any reimbursement to which the Executive is entitled hereunder shall be
made no later than the last day of the calendar year following the calendar year
in which such expenses were incurred.

7.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Ohio shall be the controlling law in all
matters relating to this Plan.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

GENERAL RELEASE AND ACKNOWLEDGEMENT OF RESTRICTIVE

COVENANTS

This General Release and Acknowledgement of Restrictive Covenants (this “Release
and Acknowledgement”) is entered into by and between Diebold Nixdorf,
Incorporated (the “Company”) located at 5995 Mayfair Road, North Canton, Ohio
44720 and Gerrard Schmid (“Executive”).

WITNESSETH:

WHEREAS, effective on                                  (the “Separation Date”),
Executive was separated from his employment with the Company as its Chief
Executive Officer and from any and all other offices of the Company, and from
any other position with any other entity for which Executive was serving at the
request of the Company; and

WHEREAS, the ending of Executive’s employment is a Qualifying Termination for
purposes of the Company’s Senior Leadership Severance Plan dated July 24, 2015
(the “Severance Plan”), the terms of which were modified solely with respect to
Executive and the incorporated by reference into the offer of employment letter
agreement from the Company to the Executive, dated February <>, 2018 (the “Offer
Letter”);

WHEREAS, in accordance with the Section 3.1(c) of the Severance Plan and the
Severance Benefits Section of the Offer Letter, to receive Severance Benefits:
within 60 days after a Qualifying Termination, (i) the Executive must enter into
a general release of claims in favor of the Company, its current and former
affiliates and stockholders, and the current and former directors, officers,
employees and agents of the Company in a form acceptable to the Company, and
(ii) the Executive must execute a notice acknowledging the restrictive covenants
in Article 4 of the Severance Plan.

WHEREAS, this Release and Acknowledgement referenced in Section 3.1 (c) of the
Severance Plan and the Severance Benefits Section of the Offer Letter.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, including receipt of the Severance Benefits (as defined
in Offer Letter) the Company and Executive hereby agree as follows:

1. Separation. Effective on the Separation Date, Executive’s employment with the
Company, its subsidiaries and related or affiliated companies, and his position
shall terminate. If, or to the extent, Executive has not already resigned,
Executive will further resign, effective seven (7) days from the date Executive
executes this Release and Acknowledgement(the “Effective Date”): (a) from all
other offices of the Company to which he has been elected by the Board of
Directors of the Company (the “Board”), or to which he has otherwise been
appointed; (b) from all offices of any entity that is a subsidiary of, or is
otherwise related to or affiliated with, the Company; (c) from all
administrative, fiduciary or other positions he may hold with respect to
arrangements or plans for, of or relating to the Company; and (d) from any other
directorship, office, or

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

position of any corporation, partnership, joint venture, trust or other
enterprise (each, an “Other Entity”) insofar as Executive is serving in the
directorship, office, or position of the Other Entity at the request of the
Company. The Company hereby consents to and accepts said resignations. Executive
shall promptly execute all necessary documents to effectuate such resignations
and shall promptly complete and execute any necessary documentation requested by
the Company or any entity that is a subsidiary of, or is otherwise related to or
affiliated with, the Company, required to be filed with any governmental
authority in furtherance of a resignation or in furtherance of operations.

2. Separation from Service. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), Executive shall incur a separation of
service, within the meaning of Section 409A of the Code (a “Separation from
Service”), on the Separation Date.

3. Notice Acknowledging the Restrictive Covenants. The Executive hereby
acknowledges that the restrictive covenants in Article 4 of the Severance Plan
(“the Article 4 Restrictive Covenants”) continue to be in full force and effect
in accordance with their terms. Executive further acknowledges and agree that
the opportunity for the Severance Benefits is contingent on Executive’s
agreement to and compliance with the Article 4 Restrictive Covenants. Executive
further acknowledges and agrees that the confidentiality and noncompetition
agreements are for the benefit of the Company and its affiliates and the Company
acknowledges and agrees that Executive shall not be subject to any other
noncompetition and confidentiality obligations with respect to the Company and
its affiliates.

 

  a. Exceptions. The disclosure of Protected Information (as defined in the
Article 4 Restrictive Covenants) by Executive, if done in strict compliance with
one of the exceptions described in this Section 3(a), shall not constitute a
breach of the Article 4 Restrictive Covenants, so long as the permitted
disclosure of Protected Information is made by Executive in a manner that is
reasonably designed to limit its dissemination to the limited purpose(s)
permitted herein:

 

  (i) Executive may disclose Protected Information if compelled to do so by a
subpoena or a valid order of any government officer or agency or of a court of
competent jurisdiction, specifically directing Executive to disclose the
Protected Information, provided that Executive shall attempt to avoid or resist
such subpoena or order and, in any event, shall notify the Company in writing of
such subpoena or order not less than five (5) days prior to any such disclosure,
or as soon in advance as possible.

 

  (ii)

Nothing in this Release and Acknowledgement is intended to or shall prevent,
impede or interfere with Executive’s non-waivable right, without prior notice to
the Company, to provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding the Company’s
past or future conduct, or engage in any future activities protected under the
whistleblower statutes administered by any government agency, or to receive and
fully retain a monetary award from

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

  a government-administered whistleblower award program for providing
information directly to any government agency, including, but not limited to the
Occupational Safety and Health Administration (“OSHA”) and the U.S. Securities
and Exchange Commission (“SEC”).

 

  (iii) Executive shall not be held criminally or civilly liable under Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Furthermore, in the event Executive files a lawsuit
for retaliation by the Company for reporting a suspected violation of the law,
Executive may disclose the trade secret to Executive’s attorney and may use the
trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

  (iv) Any other disclosure that is specifically authorized in writing in
advance of such disclosure, by the Chief Legal Officer of the Company.

4. Release by Executive.

 

  a. Executive, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, and forever discharges the Company, its
predecessors, successors, assigns, acquirers, parents, direct and indirect
subsidiaries, affiliates, and all such entities’ officers, directors, agents,
representatives, partners, shareholders, insurers, attorneys, and employees
(both current and former) (all released entities are collectively referred to as
the “Released Parties”) from, any and all arbitrations, claims (including claims
for attorney’s fees), demands, damages, suits, proceedings, actions and/or
causes of action of any kind and every description (collectively, “Claims”),
whether known or unknown, which Executive now has or may have had for, upon, or
by reason of any cause whatsoever, including but not limited to:

 

  (i) any and all Claims, directly or indirectly, arising out of or relating to:
(A) Executive’s employment with the Company; and (B) Executive’s separation from
employment as the Company’s Chief Executive Officer and any other position
described in Section 1 of this Agreement;

 

  (ii)

any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion, sexual orientation, veteran status or disability arising under any
federal, state, or local statute, ordinance, order or law, including,
specifically, but without limiting the generality of the foregoing, any claims
under the Age Discrimination in Employment Act, as amended (the

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

  “ADEA”), Older Workers Benefit Protection Act (“OWBPA”), Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, and Ohio Revised Code Chapter
4112;

 

  (iii) any and all claims of wrongful or unjust dismissal or breach of any
contract or promise, express or implied;

 

  (iv) any and all claims under or relating to any and all employee
compensation, employee benefit, employee severance or employee incentive bonus
plans and arrangements; provided that he shall remain entitled to the Severance
Benefits; and

 

  (v) any and all claims under any employment or severance agreement, including
any agreement that may provide for benefits upon a change in control provided
that a change in control has not occurred within the three year period prior to
the Separation Date and provided further that he shall remain entitled to the
Severance Benefits.

 

  b. Limitations on scope of the release in Section 4(a):

 

  (i) The foregoing release does not waive rights or claims that may arise after
the date this Release and Acknowledgement is executed or that cannot be waived
as a matter of law. The foregoing release does not waive any rights to vested
benefits under any of the Retirement Plans and the Diebold Nixdorf Incorporated
Retirement Plan for Salaried Employees, and does not waive any breach or
violation of this Release and Acknowledgement by the Company.

 

  (ii) Nothing in any part of this Release and Acknowledgement is intended to,
or shall, interfere with Executive’s right to file or otherwise participate in a
charge, investigation, or proceeding conducted by the Equal Employment
Opportunity Commission or any other federal, state, or local government agency,
including, but not limited to, the National Labor Relations Board (“NLRB”), OSHA
or the SEC. Executive shall not, however, be entitled to any relief, recovery,
or monies in connection with any such matter brought against any of the Released
Parties, regardless of who filed or initiated any such charge, investigation, or
proceeding. Executive agrees that Executive will neither seek nor accept, from
any source whatsoever, any further benefit, payment, or other consideration
relating to any rights or claims that have been released in this Release and
Acknowledgement. The prohibitions against further recovery in this paragraph
4(b)(ii) shall not apply to any monetary award from a government-administered
whistleblower award program for providing information directly to a government
agency.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

  (iii) Nothing in any part of this Release and Acknowledgement is intended to,
or shall, waive, release or otherwise interfere with Executive’s rights to
indemnification under the by-laws, certificate of incorporation or other
organizing document of the Company or any affiliate or any rights to insurance
coverage under any directors and officers or other liability insurance policy.

 

  (iv) Nothing in any part of this Release and Acknowledgement is intended to,
or shall, waive, release or otherwise interfere with Executive’s equity
interests and related rights as set forth in the Offer Letter, the inducement
award agreement attached the Offer Letter, and/or all subsequent award
agreements relating to the Executive’s equity interests with respect to the
Company or any affiliate.

 

  c. Subject to Section 4(b), Executive understands and acknowledges that the
consideration provided under this Release and Acknowledgement is made for the
purpose of settling and extinguishing all claims and rights (and every other
similar or dissimilar matter) that Executive ever had or now may have or ever
will have against the Released Parties to the extent provided in this Section 4.

 

  d. Executive further understands and acknowledges that:

 

  (i) The release provided for in this Section 4 including claims under the ADEA
and OWBPA to and including the date of this Agreement, is in exchange for the
additional consideration, to which consideration he was not heretofore entitled;

 

  (ii) He has been advised by the Company to consult with legal counsel prior to
executing this Release and Acknowledgement and the release provided for in this
Section 4, has had an opportunity to consult with and to be advised by legal
counsel of his choice, fully understands the terms of this Agreement, and enters
into this Release and Acknowledgement freely, voluntarily and intending to be
bound;

 

  (iii) He has been given a period of fifty-two (52) days to review and consider
the terms of this Release and Acknowledgement and the release contained herein,
and that he may use as much of the fifty-two (52) day period as he desires;

 

  (iv) He may, within seven (7) days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to
Jonathan B. Leiken, Chief Legal Officer at Diebold Nixdorf Incorporated, 5995
Mayfair Rd., N. Canton, OH 44720-8077. For such revocation to be effective,
written notice must be actually received by him at the Company no later than the
close of business on the seventh day after Executive executes this Agreement. If
Executive does exercise his right to revoke this Agreement, all of the terms and
conditions of the Release and Acknowledgement shall be of no force and effect,
and the Company shall have no obligation to provide the Severance Benefits; and

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

  (v) In the event that Executive exercises his right to revoke this Agreement,
the Company’s sole obligation shall be limited to compliance with the minimum
requirements of the Offer Letter and applicable employment standards
legislation.

 

  e. Executive agrees that he waives any claim that he might have to
reemployment with the Company, and agrees not to seek future employment with the
Company. Executive agrees that the Company has no obligation to employ, hire, or
rehire him, or to consider him for hire, and that this right of the Company is
purely contractual and is in no way discriminatory or retaliatory.

 

  f. Executive affirms that, as of the date of execution of this Agreement, he
has filed no lawsuit, charge, claim, or complaint with any governmental agency
or in any court against the Company or Released Parties.

5. Disclosure. From the date of this Release and Acknowledgement through the end
of the Restricted Period, Executive will communicate the contents of the Article
4 Restrictive Covenants to any person, firm, association, or corporation which
he intends to be employed by, associated in business with, or represent. The
Company agrees that Executive may satisfy the requirements of this Section 5 by
providing the third party a copy of the Article 4 Restrictive Covenants, and
such disclosure is not a violation of this Agreement.

6. Successors and Binding Agreement.

 

  a. This Release and Acknowledgement, and all obligations of the Company and
Executive hereunder, shall be binding upon and inure to the benefit of, as
applicable, any of their heirs, successors and assigns, including, without
limitation, any persons acquiring, directly or indirectly, all or substantially
all of the business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement) but shall not be otherwise assignable or delegable by the Company.

 

  b. This Release and Acknowledgement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, and/or legatees.

 

  c. This Release and Acknowledgement is personal in nature. None of the parties
hereto shall, without the consent of the other parties, assign, transfer or
delegate this Release and Acknowledgement or any rights or obligations hereunder
except as expressly provided in Section 6(a) or 6(b). Further, no third party
shall have any rights hereunder except as provided in Section 6(a) or 6(b).

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

7. Notice. For all purposes of this Release and Acknowledgement (unless
otherwise indicated herein), all communications provided for herein shall be in
writing and shall be deemed to have been duly given when delivered by registered
or certified mail, addressed to the Company to the attention of Jonathan B.
Leiken, Chief Legal Officer, at Diebold Nixdorf, Incorporated, 5995 Mayfair
Road, North Canton, Ohio 44720-8077 and to Executive at his principal residence,
as set forth in the employment records of the Company, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith. Notices of change of address shall be effective only upon receipt.

8. Miscellaneous. No provision of this Release and Acknowledgement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and the Chief Legal Officer or the
Chief Human Resources Officer of the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Release and Acknowledgement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

9. No Representations. No agreements or representations, promises or
inducements, oral or otherwise, expressed or implied with respect to the subject
matter covered by this Release and Acknowledgement have been made by any of the
parties that are not set forth expressly in this Release and Acknowledgement and
every one of them (if, in fact, there have been any) is hereby terminated
without liability or any other legal effect whatsoever.

10. Entire Agreement. This Release and Acknowledgement shall constitute the
entire Release and Acknowledgement among the parties hereto with respect to the
subject matter hereof and shall supersede all prior verbal or written
agreements, covenants, communications, understandings, commitments,
representations or warranties, whether oral or written, by any party hereto or
any of its representatives pertaining to such subject matter; provided, however,
the Retirement Plans, the CEO Inducement Award Agreement, any other plans
including equity plans, and any prior agreements pertaining to stock options,
restricted stock unit grants, performance unit grant, bonuses, incentive or
other forms of compensation, and any corresponding rights of the Company for
breach of any such obligations (subject to the modifications pursuant to the
Offer Letter), shall remain in full force and effect in accordance with their
terms. Notwithstanding the foregoing, any change in control agreement, or
employment agreement to which Executive and the Company are parties shall
terminate as of the Separation Date.

11. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Release and Acknowledgement or breach thereof shall
be governed by and under the laws of the State of Ohio.

12. Counterparts. This Release and Acknowledgement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to Offer Letter

 

13. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Release and Acknowledgement and
shall not be used in construing it.

14. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

15. No Admission. Each party hereto understands and acknowledges that this
Release and Acknowledgement shall in no way be construed as an admission by
either party that it has acted wrongfully or engaged in any violation of law,
liability or invasion of any of right, and further that any such violation,
liability or invasion is expressly denied by each party.

IN WITNESS WHEREOF, the parties have executed and delivered this Release and
Acknowledgement as of the date set forth below.

 

DIEBOLD NIXDORF, INCORPORATED

By:    

 

Date:    

 

EXECUTIVE

Date:    

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit D to the Offer Letter

AGREEMENT

This AGREEMENT (“Agreement”), dated as of February 21, 2018, by and between
DIEBOLD NIXDORF, INCORPORATED, an Ohio corporation (the “Company”), and Gerrard
Schmid (the “Employee”).

WHEREAS, the Company develops, manufactures, sells, installs, operates, and
monitors various products, systems, and services, including software solutions;

WHEREAS, the Company wishes to employ the Employee or, if the Employee is
already employed by the Company, the Company wishes to continue to employ the
Employee;

WHEREAS, the Company desires to set forth the general terms of the Employee’s
employment with the Company in connection with a Change in Control (as defined
below);

WHEREAS, the Company and the Employee entered in the an offer letter agreement
dated February 21, 2018 (the “Offer Letter”)

WHEREAS, the Employee is a key employee who is expected to make, or continue to
make, major contributions to the profitability, growth and financial strength of
the Company and its Subsidiaries (as that term is hereafter defined);

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;

WHEREAS, the Company desires to assure itself and its Subsidiaries of both
present and future continuity of management in the event of a Change in Control
and desires to establish certain minimum compensation rights for key employees,
including the Employee, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that key employees are not practically
disabled from discharging their duties upon a Change in Control; and

WHEREAS, the Employee is willing to render services on the terms and subject to
the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises, the Company and the Employee
agree as follows.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Certain Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 

  (a) “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) “Cause” means that, prior to any termination pursuant to Section 5(b)
hereof for “Cause”, the Employee shall have committed:

 

  (1) an intentional act of fraud, embezzlement or theft in connection with his
or her duties or in the course of his or her employment with the Company or any
Subsidiary;

 

  (2) intentional wrongful damage to property of the Company or any Subsidiary;

 

  (3) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

 

  (4) intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);

and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, no act, or
failure to act, on the part of the Employee shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by the Employee not in good
faith and without reasonable belief that his or her action or omission was in or
not opposed to the best interest of the Company and its Subsidiaries.

Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with his or her counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Employee had committed an act set forth above in this Section 1(b)
and specifying the particulars thereof in detail. Nothing herein shall limit the
right of the Employee or his or her beneficiaries to contest the validity or
propriety of any such determination.

 

  (c) “Change in Control” means the occurrence of any of the following during
the Term:

 

  (1)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either: (A) the then-outstanding shares of common stock of the Company
(the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (1), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (iv) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (3) below; or

 

  (2) individuals who, as of the date hereof, constitute the Board (as modified
by this subsection (2), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

  (3) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock of the
Company, as the case may be, (B) no Person (excluding any entity resulting from
such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (1) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (2) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (3) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (4) above,
on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because of a change in control of any
Subsidiary by which the Employee may be employed.

 

  (d) “Date of Termination” means the date on which the Employee incurs a
“separation from service,” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), with the Company and its
Subsidiaries.

 

  (e) “Disabled” means the Employee has become permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect immediately prior to the Change in Control
for key employees of the Company and its Subsidiaries.

 

  (f) “Good Reason” means:

 

  (1) failure to elect, reelect or otherwise maintain the Employee in the
offices or positions in the Company or any Subsidiary which the Employee held
immediately prior to a Change in Control, or the removal of the Employee as a
director of the Company (or any successor thereto) if the Employee shall have
been a director of the Company immediately prior to the Change in Control;

 

  (2) a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Employee held immediately prior to the Change in Control,
a material reduction in the aggregate of the Employee’s Base Pay (as that term
is hereafter defined) and Incentive Pay (as that term is hereafter defined)
opportunity received from the Company, or the termination of the Employee’s
rights to any material Employee Benefits (as that term is hereafter defined) to
which he or she was entitled immediately prior to the Change in Control or a
material reduction in scope or value thereof without the prior written consent
of the Employee;

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement pursuant to Section 13 hereof;

 

  (4) the Company shall relocate its principal executive offices, or the Company
or any Subsidiary shall require the Employee to have his or her principal
location of work changed, to any location which is in excess of 50 miles from
the location thereof immediately prior to the Charge in Control or the Company
or any Subsidiary shall require the Employee to travel away from his or her
office in the course of discharging his or her responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of him or her prior to the Change
in Control without, in either case, the Employee’s prior written consent; or

 

  (5) without limiting the generality or the effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto.

The Employee is not entitled to assert that his or her termination is for Good
Reason unless the Employee gives the Company written notice of the event or
events that are the basis for such claim within ninety (90) days after the event
or events occur, describing such claim in reasonably sufficient detail to allow
the Company to address the event or events and a period of not less than thirty
(30) days after to cure the alleged condition.

 

  (g) “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.

 

  (h)

“Term” means the period commencing as of the date hereof and expiring as of the
close of business two years from the date of the agreement, provided, however,
that (i) commencing on January 1, 2017 and each January 1 thereafter, the Term
shall automatically be extended for an additional year unless, not later than
September 30 of the year immediately preceding such January 1, the Company or

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  the Employee shall have given notice that it or he/she, as the case may be,
does not wish to have the Term extended and (ii) upon a Change in Control, the
Term shall be extended to the third anniversary of such Change in Control.
Notwithstanding the foregoing, subject to Section 11 hereof, if, at any time
prior to a Change in Control, the Employee for any reason is no longer an
employee of the Company or a Subsidiary, thereupon the Term shall be deemed to
have expired.

 

2. Acknowledgment of Consideration. The Employee agrees that this Agreement was
entered into for good and valuable consideration, including, but not limited to
the Company’s employment or continued employment of the Employee, the Company’s
provision of Protected Information (as that term is hereafter defined) to the
Employee, and the compensation and benefits associated with that employment.

 

3. Employment Prior to a Change in Control. Prior to a Change in Control, the
following terms shall govern the Employee’s employment.

 

  (a) Employment. The Employee is employed on an indefinite term contract
subject to the terms of the Offer Letter. The Employee understands and agrees
that nothing in this Agreement constitutes an express or implied contract, or
any promise or commitment, guaranteeing continued employment with the Company.

 

  (b) General Employment Duties. The Employee agrees to diligently perform his
or her job duties as may be assigned by the Company to the best of his or her
ability. The Employee will keep informed of the Company’s policies, procedures,
and practices, and will comply with them at all times. The Employee also agrees
that, while employed by the Company, the Employee shall not engage in any
activity that might impair or otherwise interfere with the proper performance of
the Employee’s duties or responsibilities.

 

4. Employment Following a Change in Control. Effective only upon a Change in
Control, the following terms shall apply:

 

  (a) The Employee shall devote substantially all of his or her time during
normal business hours (subject to vacations, sick leave and other absences in
accordance with the policies of the Company and its Subsidiaries as in effect
for key employees immediately prior to the Change in Control) to the business
and affairs of the Company and its Subsidiaries, but nothing in this Agreement
shall preclude the Employee from devoting reasonable periods of time during
normal business hours to (i) serving as a director, trustee or member of or
participant in any organization or business so long as such activity is not
directly competitive with the business of the Company as then being carried on,
(ii) engaging in charitable and community activities, or (iii) managing his or
her personal investments.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) For his or her services pursuant to Section 4(a) hereof, the Employee
shall (i) be paid an annual base salary at a rate not less than the Employee’s
annual fixed or base compensation (payable monthly or otherwise as in effect for
key employees of the Company immediately prior to the occurrence of a Change in
Control) or such higher rate as may be approved from time to time by the Board,
the Compensation Committee thereof or management (which base salary at such rate
is herein referred to as “Base Pay”) and (ii) have a bona fide opportunity to
earn an annual amount equal to not less than the annual bonus, incentive or
other opportunity for payments of cash compensation in addition to the amounts
referred to in clause (i) above made or to be made in regard to services
rendered in any calendar year during the year in which the Change in Control
occurred pursuant to any bonus, incentive, profit-sharing, performance,
discretionary pay or similar policy, plan, program or arrangement of the Company
or any Subsidiary or any successor thereto providing an annual cash bonus
opportunity at least equal to the cash bonus opportunity payable thereunder (in
both value and achievability) prior to a Change in Control (“Incentive Pay”);
provided, however, that with the prior written consent of the Employee, nothing
herein shall preclude a change in the mix between Base Pay and Incentive Pay so
long as the aggregate annual cash compensation opportunity for the Employee in
any one calendar year is not reduced in connection therewith or as a result
thereof; and provided further, however, that in no event shall any increase in
the Employee’s aggregate cash compensation or any portion thereof in any way
diminish any other obligation of the Company under this Agreement.

 

  (c) For his or her services pursuant to Section 4(a) hereof, the Employee
shall be a full participant in, and shall be entitled to the perquisites,
benefits and service credit for benefits as provided under, any and all employee
retirement, income and welfare benefit policies, plans, programs or arrangements
in which key employees of the Company or its Subsidiaries participate, including
without limitation any stock option, stock purchase, stock appreciation,
restricted stock grant, savings, pension, supplemental retirement or other
retirement, income or welfare benefit, deferred compensation, group and/or
executive life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or any Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs, or arrangements that may be adopted hereafter by the
Company or any Subsidiary providing perquisites, benefits and service credit for
benefits at least equal to those provided or are payable thereunder prior to a
Change in Control (collectively, “Employee Benefits”); provided, however, that
except as expressly provided in, and subject to the terms of, Section 6(a)(1)(B)
hereof, the Employee’s rights thereunder shall be governed by the terms thereof
and shall not be enlarged hereunder or otherwise affected hereby. Subject to the
proviso in the immediately preceding sentence, if and to the extent such
perquisites, benefits or service credit for benefits are not payable or provided
under any such policy, plan, program or arrangement as a result of the amendment
or termination thereof, then the Company shall itself pay or provide therefor.
Nothing in this Agreement shall preclude improvement or enhancement of any such
Employee Benefits, provided that no such improvement shall in any way diminish
any other obligation of the Company under this Agreement.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5. Termination of Employment Following a Change in Control.

 

  (a) Death or Disability. The Employee’s employment shall terminate
automatically if the Employee dies or becomes Disabled following a Change in
Control.

 

  (b) Cause. The Company may terminate the Employee’s employment for Cause or
without Cause following a Change in Control.

 

  (c) Good Reason. The Employee’s employment may be terminated by the Employee
for Good Reason or by the Employee voluntarily without Good Reason following a
Change in Control.

 

  (d) Notice of Termination. Any termination by the Company for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated, and (3) if the termination date is other than the date of receipt of
such notice, specifies the termination date (which termination date shall be not
more than thirty (30) days after the giving of such notice). The failure by the
Employee or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Employee or the Company, respectively, hereunder or
preclude the Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing the Employee’s or the Company’s respective rights
hereunder.

 

6. Exclusive Obligations of the Company upon Certain Terminations Following a
Change in Control.

 

  (a) Good Reason; Other Than for Cause. If, during the three (3) year period
following a Change in Control, (X) the Company terminates the Employee’s
employment other than for Cause, death, or Disability or (Y) the Employee
resigns for Good Reason:

 

  (1) the Company shall pay to the Employee (or the Employee’s estate or
beneficiary, in the event of the Employee’s death after the Date of
Termination), at the time specified herein (except as otherwise provided by
Section 13(d)), the following amounts:

 

  (A) a lump sum payment equal to the sum of (i) two times the Base Pay of the
Employee plus (ii) two times the target annual Incentive Pay of the Employee, in
lieu of any further payments to the Employee for periods subsequent to the Date
of Termination (collectively, the “Severance Payment”), payable within six
(6) business days following the Date of Termination, provided all conditions to
payment have been satisfied;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (B) the Company will pay you a lump sum amount, paid without 60 days of the
Date of Termination of the annual incentive award at the grater of (i) target or
(ii) actual performance, for the calendar year that includes the Date of
Termination; provided such amount shall be adjusted on a prorated basis,

 

  (C) commencing on the Date of Termination and continuing until the earlier of
(i) the expiration of the two year anniversary of the Date of Termination,
(ii) the Employee’s death, or (iii) the Employee’s attainment of age 65 (such
time period, the “Benefits Period”), the Company shall continue to provide the
Employee (and the Employee’s eligible dependents and beneficiaries) with
medical, dental, vision, and prescription drug benefits (collectively “health
benefits”) and life insurance benefits substantially similar to those which the
Employee was receiving or entitled to receive immediately prior to the Date of
Termination (and if and to the extent that such benefits shall not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company
or its Subsidiaries solely in order to comply with applicable law or due to the
fact that the Employee is no longer an officer or employee of the Company and
its Subsidiaries, then the Company shall itself pay or provide for the payment
to the Employee (and the Employee’s eligible dependents and beneficiaries) such
health benefits and life insurance benefits). The Employee shall pay the cost,
on an after-tax basis, for the continued health benefits coverage, on or about
January 31 of the year following the year in which the Date of Termination
occurs and continuing on or about each January 31 until January 31 of the year
following the last year of the Benefits Period, and concurrently therewith (and
no later than March 15 following each such January 31) the Company will make a
lump sum payment to the Employee such that, after payment of all taxes incurred
by the Employee as a result of the Employee’s receipt of the continued health
benefits coverage and payment by the Company, the Employee retains an amount
equal to the amount the Employee paid during the immediately preceding calendar
year for the health benefits coverage described in this Section 6(a)(1)(B).
Without otherwise limiting the purposes or effect of Section 7 hereof, benefits
provided or payable to the Employee pursuant to this Section 6(a)(1)(B) by
reason of any “welfare benefit plan” of the Company (as the term “welfare
benefit plan” is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) shall be reduced to the extent comparable
welfare benefits are actually received by the Employee from another employer
during the Benefits Period; and

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (D) a lump sum payment in an amount equal to the additional benefits that the
Employee would have accrued under each qualified or nonqualified pension, profit
sharing, deferred compensation or supplemental plan maintained by the Company
for the Employee’s benefit had the Employee continued his or her employment with
the Company for one additional year following his or her Date of Termination,
provided that the Employee was fully vested under such plans immediately prior
to his or her Date of Termination, payable within six (6) business days
following the Date of Termination, provided all conditions to payment have been
satisfied.

Without limiting the rights of the Employee at law or in equity, if the Company
fails to make any payment required to be made under Sections 4 and 6 of this
Agreement on a timely basis, the Company shall pay interest on the amount
thereof to the Employee until the date such payment is made at an annualized
rate of interest equal to twelve percent (12%).

 

  (b) Release. As a condition to receiving payments under this Section 6, no
later than forty five (45) days after having been presented such release by the
Company, the Employee shall have executed and delivered to the Company a general
release of claims in favor of the Company, its current and former Subsidiaries,
affiliates and stockholders, and the current and former directors, officers,
employees and agents of the Company in a form acceptable to the Company, and the
Employee’s general release shall have become irrevocable.

 

7. No Set-Off; Company’s Obligations; Mitigation. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company may have
against the Employee or others. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Employee obtains other
employment.

 

8.

Indemnification of Legal Fees. Effective only upon a Change in Control, it is
the intent of the Company that the Employee not be required to incur the
expenses associated with the enforcement of his or her rights under this
Agreement following such a Change in Control by litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits and payments intended to be extended to the Employee hereunder
following a Change in Control. Accordingly, following a Change in Control if it
should appear to the Employee that the Company has failed to comply with any of
its obligations under this Agreement which arose following a Change in Control
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any litigation designed to
deny, or to recover from, the Employee the benefits intended to be provided to
the Employee hereunder, the Company irrevocably authorizes the Employee from
time to time to retain

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  counsel of his or her choice, at the expense of the Company as hereafter
provided, to represent the Employee in connection with the initiation or defense
of any litigation or other legal action with respect to this Agreement, whether
by or against the Company, or any Subsidiary, director, officer, stockholder or
other person affiliated with the Company. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Employee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Employee agree that a confidential relationship shall exist between the Employee
and such counsel. Following a Change in Control, the Company shall pay or cause
to be paid and shall be solely responsible for any and all attorneys’ and
related fees and expenses incurred by the Employee as a result of the Company’s
failure to perform this Agreement or any provision hereof or as a result of the
Company or any person contesting the validity or enforceability of this
Agreement or any provision hereof as aforesaid, provided any such reimbursement
of attorneys’ and related fees and expenses shall be made not later than
December 31 of the year following the year in which the Employee incurred the
expense.

 

9. Section 280G.

 

  (a) In the event that any payment or benefit received or to be received by the
Employee (including any payment or benefit received in connection with a Change
in Control or the termination of the Employee’s employment pursuant to the terms
of this Agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments.

 

  (b)

In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A of the Code, and second, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity subject to Section 409A of
the Code as deferred compensation.

 

  (c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Employee and selected by the
accounting firm which was, immediately prior to the Change of Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

  (d) At the time that payments are made under this Agreement, the Company will
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). All such calculations and opinions
shall be binding on the Company and the Employee.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10. Covenants of Employee.

 

  (a) Non-Competition and Non-Solicitation.

 

  (1) Purpose and Definition. To protect the Protected Information the Employee
receives, and in consideration of receiving that Protected Information and
compensation and benefits from the Company, and for other valuable
consideration, the Employee agrees to the following non-competition and
non-solicitation covenants.

 

  (2) As used in this Agreement, “Protected Information” means information
possessed by the Company or a parent, predecessor, Subsidiary, joint venture, or
partnership of the Company, or any other entity whose assets, stock, or business
activities have been acquired by the Company (collectively, the “Related
Companies”), whether developed by the Employee or otherwise, that is not
generally known publicly and that has value, gives the Company or its Related
Companies a competitive advantage or otherwise qualifies as a “trade secret”
under applicable laws. Protected Information includes information that has been
provided to the Company or its Related Companies by a third party and that is
subject to restrictions on disclosure and/or use. Protected Information will
generally include, but is not limited to, research, software, engineering
drawings, service documentation, competitive intelligence, supplier names and
data, customer information, business strategies, planned acquisitions or
divestitures, quotations, discounts, data compilations, items marked as
“confidential”, “secret”, “proprietary” or “privileged”, and any other
information the Company has not publicly or lawfully obtained from third parties
who are not bound by a confidentiality agreement with the Company, is not
Protected Information. In the event the Employee is unsure if something is to be
treated as Protected Information, the Employee shall treat it as such until
expressly advised otherwise by an officer of the Company.

 

  (3) Noncompetition. During the Employee’s employment and for a period of one
(1) year after the Date of Termination, the Employee shall not: (A) directly or
indirectly act in concert or conspire with any person employed by the Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business or any activity that the Employee knows (or reasonably
should have known) to be directly competitive with the business of the Company
as then being carried on; or (B) serve as an employee, agent, partner,
shareholder, director, or consultant for, or in any other capacity participate,
engage, or have a financial or other interest in any business or any activity
that the Employee knows (or reasonably should have known) to be directly
competitive with the business of the Company as then being carried on (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Employee may own up to two percent (2%) of the outstanding shares
of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) Confidentiality. The Company has advised the Employee and the Employee
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information, and that Protected Information has been
and will be developed at substantial cost and effort to the Company. The
Employee shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Employee’s
employment), nor use in any manner, either during the Employee’s employment or
after termination for any reason, any Protected Information, or cause any such
Protected Information of the Company to enter the public domain.

 

  (5) Nonsolicitation. During the Employee’s employment and for a period of one
(1) year after the Date of Termination, the Employee shall not: (A) employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee or consultant of
the Company; or (B) solicit suppliers or customers of the Company or induce any
such person to terminate his, her, or its relationship with the Company.

 

  (6) Cooperation. Employee agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Employee’s employment by the Company or any of its
Subsidiaries.

 

  (7) Nondisparagement. At all times, the Employee agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.

 

  (8) California Law. To the extent that California law is deemed to govern this
Agreement, the restrictions set forth in Sections 10(a)(3) (with respect to
post-employment competition) and (5) (with respect to post-employment
solicitation) of this Agreement do not apply to the Employee.

 

  (b) Reasonableness of Restrictions. The Employee acknowledges that he or she
has carefully considered the nature and extent of the restrictions upon him or
her, and the rights and remedies conferred upon the Company in this Agreement,
and acknowledges and agrees that the same: (i) are reasonable in scope,
territory, and duration; (ii) are designed to eliminate competition which
otherwise would be unfair to the Company; (iii) do not stifle his or her
inherent skill and experience; (iv) would not operate as a bar to his or her
sole means of support; (v) are fully required to protect the legitimate
interests of the Company; and (vi) do not confer a benefit upon the Company
disproportionate to the detriment of the Employee.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company or any Subsidiary prior to or
after any Change in Control; provided, however, that any termination of
employment of the Employee or the removal of the Employee from such Employee’s
office or position (other than a termination by the Company for Cause, or
termination for death or Disability) in the three (3) month period preceding a
Change in Control shall be deemed to be a termination or removal of the Employee
after a Change in Control for purposes of this Agreement.

 

12. Successors.

 

  (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but shall not otherwise be assignable, transferable
or delegable by the Company.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

 

  (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 12(a) hereof. Without limiting the generality of the foregoing, the
Employee’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 12(c), the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.

 

  (d) The Company and the Employee recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Employee hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13. Miscellaneous.

 

  (a) This Agreement and all matters relating to Employee’s employment shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws principles thereof. Each party to this
Agreement (i) consents to the personal jurisdiction of the state and federal
courts having jurisdiction in Summit County, Ohio, (ii) stipulates that the
proper, exclusive, and convenient forum and venue for legal adjudication of any
issue arising out of this Agreement or relating to claims between the parties is
Summit County, Ohio for state court proceedings, and the Northern District of
Ohio, Akron location, for federal district court proceedings, and (iii) waives
any defense, whether asserted by a motion or pleading, that Summit County, Ohio,
or the Northern District of Ohio, Akron location, is an improper or inconvenient
venue.

 

  (b) Any notices, requests, demands, or other communications provided for by
this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Employee at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.

 

  (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be deemed severed from
this Agreement to the extent of its invalidity or unenforceability, and this
Agreement shall be construed and enforced as if the Agreement did not contain
that particular provision to the extent of its invalidity or unenforceability,
provided that in lieu of any such invalid or unenforceable term or provision,
the parties hereto intend that there shall be added as a part of this Agreement
a provision as similar in terms to such invalid or unenforceable provision as
may be possible and be valid and enforceable.

 

  (d)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding any
provisions of this Agreement to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Employee shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to the
Employee under Section 6 of this Agreement until the Employee would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
that are due within the “short term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required to avoid an accelerated or additional

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  tax under Section 409A of the Code, amounts reimbursable to the Employee under
this Agreement shall be paid to the Employee on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Employee) during any one year may not affect amounts reimbursable or provided in
any subsequent year; provided, however, that with respect to any reimbursements
for any taxes which the Employee would become entitled to under the terms of the
Agreement, the payment of such reimbursements shall be made by the Company no
later than the end of the calendar year following the calendar year in which the
Employee remits the related taxes were incurred. Notwithstanding any provisions
of this Agreement to the contrary, if the Employee is a “specified employee”
(within the meaning of Section 409A of the Code and determined pursuant to any
policies adopted by the Company consistent with Section 409A of the Code (a
“Specified Employee”)), at the time of the Employee’s separation from service
and if any portion of the payments or benefits to be received by the Employee
upon separation from service would be considered deferred compensation under
Section 409A of the Code and cannot be paid or provided to the Employee during
the six-month period immediately following the Employee’s separation from
service without the Executive incurring taxes, interest or penalties under
Section 409A of the Code, such amounts that would otherwise be payable pursuant
to this Agreement and benefits that would otherwise be provided pursuant to this
Agreement, in each case, during the six-month period immediately following the
Employee’s separation from service will instead be paid or made available on the
earlier of (i) first business day after the date that is six (6) months
following the Employee’s separation from service and (ii) the Executive’s death.

 

  (e) The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.

 

  (f) Treatment of outstanding long-term equity incentive awards shall be in
accordance with the terms and conditions of the award agreements and plan
pursuant to which the incentives were granted.

 

  (g) To the extent consistent with state law, the Employee authorizes the
Company to conduct drug tests and background checks on the Employee during the
Employee’s employment with the Company at times determined by the Company.
Failure to successfully complete or pass each drug test and background check is
reason for immediate termination.

 

  (h) No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Employee and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) The Employee and the Company acknowledge that, except as provided in any
other written agreement between the Employee and the Company, the employment of
the Employee by the Company is “at will” and, prior to or after the occurrence
of a Change in Control, the Employee’s employment may be terminated by either
the Employee or the Company at any time. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof and replaces
any and all prior agreements pertaining thereto between the Employee and the
Company, provided the Offer Letter shall be in full force and effect and to the
extent there are inconsistences between this Agreement and the Offer Letter, the
terms that are more favorable to the Employee shall control. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement or the Offer Letter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

DIEBOLD NIXDORF, INCORPORATED:     By: Title:

 

EMPLOYEE:    

 

18